Exhibit 10.15

 

Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a confidential treatment
request.  The redacted material has been marked at the appropriate places with
three asterisks (***).

 

SECURITY TRUST AGREEMENT

 

Dated as of September 14, 2012

 

by and among

 

WILLIS ENGINE SECURITIZATION TRUST II

 

and

 

WILLIS ENGINE SECURITIZATION (IRELAND) LIMITED

 

and

 

the ENGINE TRUSTS LISTED ON SCHEDULE V

 

and

 

EACH OF THE ADDITIONAL GRANTORS REFERRED TO HEREIN
AND FROM TIME TO TIME MADE A PARTY HERETO

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS
as Security Trustee

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

 

 

Section 1.01

 

Definitions

 

1

 

 

 

 

 

Section 1.02

 

Construction and Usage

 

2

 

 

 

 

 

ARTICLE II SECURITY

 

2

 

 

 

 

 

Section 2.01

 

Grant of Security

 

2

 

 

 

 

 

Section 2.02

 

Security for Obligations

 

3

 

 

 

 

 

Section 2.03

 

Grantors Remain Liable

 

3

 

 

 

 

 

Section 2.04

 

Security Trustee Appointed Attorney-in-Fact

 

4

 

 

 

 

 

Section 2.05

 

Voting Rights; Dividends; Etc.

 

4

 

 

 

 

 

Section 2.06

 

Performance of Obligations

 

5

 

 

 

 

 

ARTICLE III COVENANTS

 

5

 

 

 

 

 

Section 3.01

 

Collateral Supplements and Grantor Supplements

 

5

 

 

 

 

 

Section 3.02

 

Delivery of Collateral

 

6

 

 

 

 

 

Section 3.03

 

Accounts

 

7

 

 

 

 

 

Section 3.04

 

Covenants Regarding Assigned Documents

 

7

 

 

 

 

 

Section 3.05

 

Covenants Regarding Intangible Collateral

 

8

 

 

 

 

 

Section 3.06

 

Further Assurances

 

10

 

 

 

 

 

Section 3.07

 

Place of Perfection; Records

 

11

 

 

 

 

 

Section 3.08

 

Transfers and Other Encumbrances; Additional Shares or Interests

 

11

 

 

 

 

 

Section 3.09

 

Security Trustee May Perform

 

12

 

 

 

 

 

Section 3.10

 

Covenant to Pay and Perform

 

12

 

 

 

 

 

Section 3.11

 

Annual Opinion

 

12

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

12

 

 

 

 

 

Section 4.01

 

Representations and Warranties of WEST

 

12

 

 

 

 

 

Section 4.02

 

Representations and Warranties of the Grantors

 

14

 

 

 

 

 

ARTICLE V REMEDIES

 

15

 

 

 

 

 

Section 5.01

 

Remedies

 

15

 

 

 

 

 

Section 5.02

 

Delivery of Collateral, Power of Sale, etc.

 

16

 

 

 

 

 

Section 5.03

 

Right to Possession, etc.

 

17

 

i

--------------------------------------------------------------------------------


 

Section 5.04

 

Application of Proceeds

 

17

 

 

 

 

 

Section 5.05

 

Matters Involving Manner of Sale

 

18

 

 

 

 

 

ARTICLE VI SECURITY INTEREST ABSOLUTE

 

19

 

 

 

 

 

Section 6.01

 

Security Interest Absolute

 

19

 

 

 

 

 

ARTICLE VII THE SECURITY TRUSTEE

 

20

 

 

 

 

 

Section 7.01

 

Authorization and Action

 

20

 

 

 

 

 

Section 7.02

 

Absence of Duties

 

20

 

 

 

 

 

Section 7.03

 

Representations or Warranties

 

20

 

 

 

 

 

Section 7.04

 

Reliance; Agents; Advice of Counsel

 

21

 

 

 

 

 

Section 7.05

 

No Individual Liability

 

23

 

 

 

 

 

ARTICLE VIII SUCCESSOR TRUSTEES

 

23

 

 

 

 

 

Section 8.01

 

Resignation and Removal of Security Trustee

 

23

 

 

 

 

 

Section 8.02

 

Appointment of Successor

 

23

 

 

 

 

 

ARTICLE IX INDEMNITY AND EXPENSES

 

24

 

 

 

 

 

Section 9.01

 

Indemnity

 

24

 

 

 

 

 

Section 9.02

 

Survival

 

25

 

 

 

 

 

Section 9.03

 

No Compensation from Secured Parties

 

25

 

 

 

 

 

Section 9.04

 

Security Trustee Fees

 

25

 

 

 

 

 

ARTICLE X MISCELLANEOUS

 

25

 

 

 

 

 

Section 10.01

 

Amendments; Waivers; Etc.

 

25

 

 

 

 

 

Section 10.02

 

Addresses for Notices

 

26

 

 

 

 

 

Section 10.03

 

No Waiver; Remedies

 

27

 

 

 

 

 

Section 10.04

 

Severability

 

27

 

 

 

 

 

Section 10.05

 

Continuing Security Interest; Assignments

 

27

 

 

 

 

 

Section 10.06

 

Release and Termination

 

27

 

 

 

 

 

Section 10.07

 

Currency Conversion

 

28

 

 

 

 

 

Section 10.08

 

Governing Law

 

28

 

 

 

 

 

Section 10.09

 

Jurisdiction

 

28

 

 

 

 

 

Section 10.10

 

Counterparts

 

29

 

 

 

 

 

Section 10.11

 

Table of Contents, Headings, Etc.

 

29

 

ii

--------------------------------------------------------------------------------


 

APPENDIX

 

Appendix A

 

Definitions

 

 

 

SCHEDULES

 

 

 

 

 

Schedule I

 

Pledged Stock, Pledged Beneficial Interest, Pledged Membership Interest and
Pledged Debt

Schedule II

 

Account Information

Schedule III

 

Principal Offices

Schedule IV

 

Process Agent

Schedule V

 

Engine Trusts

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

 

Form of Collateral Supplement

Exhibit A-2

 

Form of Grantor Supplement

Exhibit B

 

Form of Account Letter

Exhibit C

 

Form of Consent and Agreement

Exhibit D-1

 

Form of Engine Mortgage

Exhibit D-2

 

Form of Lease Security Assignment

Exhibit E

 

Form of Irish Charge of Shares

 

iii

--------------------------------------------------------------------------------


 

SECURITY TRUST AGREEMENT

 

This SECURITY TRUST AGREEMENT (as amended, supplemented and otherwise modified
from time to time, this “Agreement”), dated as of September 14, 2012, is made by
and among WILLIS ENGINE SECURITIZATION TRUST II, a Delaware statutory trust
(“WEST”), WILLIS ENGINE SECURITIZATION (IRELAND) LIMITED, an Irish company
(“WEST Ireland”), each of the ENGINE TRUSTS listed in Schedule V attached hereto
(the “Engine Trusts”), and each other Subsidiary of WEST that becomes a party
hereto as a grantor (such Subsidiaries, together with WEST, WEST Ireland and the
Engine Trusts, the “Grantors”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New
York banking corporation (“Deutsche Bank”), as Security Trustee (in such
capacity, the “Security Trustee”).

 

WITNESSETH THAT:

 

WHEREAS, WEST and Deutsche Bank, as Indenture Trustee, have entered into the
Trust Indenture, dated as of the date hereof (the “Indenture”), pursuant to
which WEST is issuing the Initial Notes;

 

WHEREAS, WEST is the owner, directly or indirectly, of all of the beneficial,
membership and equity interests, as applicable, in WEST Ireland, the Engine
Trusts and the other Subsidiaries, including any Subsidiary that becomes a party
to this Agreement by the execution and delivery of a Grantor Supplement;

 

WHEREAS, in order to secure the payment of the Notes by WEST and the payment and
performance of all obligations of WEST and the other Grantors under the Related
Documents, WEST and the other Grantors are entering into this Agreement to grant
a security interest in the Collateral in favor of the Security Trustee for the
benefit of the Secured Parties;

 

WHEREAS, each Grantor will derive substantial direct and indirect benefit from
the issuance of the Notes by WEST and from the execution, delivery and
performance of the Related Documents, whether or not such Grantor is a party
thereto; and

 

WHEREAS, it is a condition precedent to the issuance of the Notes by WEST and
the making of any Loans to WEST that each Grantor grant the security interests
contemplated by this Agreement and, if applicable, the Engine Mortgages;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Security Trustee and each of the Grantors, each Grantor
hereby agrees with the Security Trustee, for its benefit and for the benefit of
the other Secured Parties, as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                                Definitions.  For all purposes of
this Agreement, the capitalized terms set forth in Appendix A shall have the
meanings specified therein, and all other capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Indenture.

 

--------------------------------------------------------------------------------


 

Section 1.02                                Construction and Usage.  The
conventions of construction and usage set forth in Section 1.02 of the Indenture
are hereby incorporated by reference in this Agreement.

 

ARTICLE II

 

SECURITY

 

Section 2.01                                Grant of Security.  To secure the
payment and performance of the Secured Obligations, each Grantor hereby grants,
assigns, conveys, mortgages, pledges, hypothecates and transfers to the Security
Trustee, for the benefit of the Secured Parties (except as limited by the
proviso at the end of this section in respect of certain Secured Parties in
their capacity as Collateral Obligors), a security interest in and to all of
such Grantor’s right, title and interest in, to and under the following, whether
now existing or hereafter created or acquired:

 

(a)                                  all Stock Collateral now owned or hereafter
from time to time acquired by such Grantor;

 

(b)                                 all Debt Collateral now owned or hereafter
from time to time acquired by such Grantor:

 

(c)                                  all Beneficial Interest Collateral now
owned or hereafter from time to time acquired by such Grantor;

 

(d)                                 all Membership Interest Collateral now owned
or hereafter from time to time acquired by such Grantor;

 

(e)                                  all Account Collateral now owned or
hereafter from time to time acquired by such Grantor;

 

(f)                                    all Assigned Agreement Collateral now
owned or hereafter from time to time acquired by such Grantor;

 

(g)                                 all of such Grantor’s right, title and
interest in and to all Service Provider Documents (the “Servicing Collateral”),
subject to the proviso set forth below in respect of any Collateral Obligor with
obligations to such Grantor under the Service Provider Documents;

 

(h)                                 all of such Grantor’s right, title and
interest in and to the Asset Transfer Agreement and all Acquisition Agreements
(the “Engine Purchase Collateral”), subject to the proviso set forth below in
respect of any Collateral Obligor with obligations to such Grantor under the
Engine Purchase Collateral;

 

(i)                                     all of such Grantor’s right, title and
interest in and to all Hedge Agreements, and all rights to administer and
otherwise deal with each such Hedge Agreement (the “Hedge Collateral”), subject
to the proviso set forth below in respect of any Collateral Obligor with
obligations to such Grantor under the Hedge Collateral;

 

2

--------------------------------------------------------------------------------


 

(j)                                     all of such Grantor’s right, title and
interest in and to the personal property identified in a Grantor Supplement or a
Collateral Supplement executed and delivered by such Grantor to the Security
Trustee;

 

(k)                                  all of such Grantor’s right, title and
interest in and to all other accounts, chattel paper, payment intangibles,
commercial tort claims, documents, goods, fixtures, general intangibles,
instruments, inventory, investment property, letters of credit, supporting
obligations, deposit account rights and other property not described in clauses
(a) through (j) of Section 2.01, but excluding the Mortgage Collateral described
in any Engine Mortgage and the Leasehold Collateral described in any Lease
Security Assignment to which such Grantor is a party; and

 

(l)                                     all income, payments and proceeds of any
and all of the foregoing (including income, payments and proceeds that
constitute property of the types described in any of the subsections of this
Section 2.01);

 

all of the foregoing constituting the “Trust Collateral,” and, together with the
Mortgage Collateral and the Leasehold Collateral, the “Collateral,” provided,
however, that, to the extent the Trust Collateral consists of the obligations of
any Collateral Obligor to such Grantor, such security interest in such Trust
Collateral shall not be for the benefit of such Collateral Obligor.

 

Section 2.02                                Security for Obligations.  This
Agreement, the Engine Mortgages and Lease Security Assignments secure the
payment and performance of all Secured Obligations of each of the Grantors to
each of the Secured Parties (subject to the subordination provisions of this
Agreement and the Indenture) and shall be held by the Security Trustee in trust
for the Secured Parties.  Without limiting the generality of the foregoing, this
Agreement, the Engine Mortgages and the Lease Security Assignments secure the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by any Grantor to any Secured Party without regard to the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Grantor.  Each of the
Secured Parties is an express intended third party beneficiary of this
Agreement, the Engine Mortgages and the Lease Security Assignments,  provided
that the rights of each individual Secured Party shall be subject to the terms
and conditions of the Indenture, including without limitation the provisions of
Article III and Sections 4.02 and 4.03 of the Indenture with respect to the
manner in which proceeds of the Collateral will be distributed, Article IV of
the Indenture governing the exercise of remedies under the Indenture and this
Agreement, and Article X of the Indenture providing for the subordination of
claims to Senior Claims.

 

Section 2.03                                Grantors Remain Liable.  Anything
contained herein to the contrary notwithstanding, (a) each Grantor shall remain
liable under the contracts and agreements included in the Collateral to which it
is a party or by which it is bound to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement, the Engine Mortgages and the Lease Security Assignments had not been
executed, (b) the exercise by the Security Trustee of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral to which it is a
party or by which it is bound, and (c) no Secured Party shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, the Engine Mortgages or the Lease
Security Assignments, nor shall any Secured Party be obligated to perform any of
the obligations or duties of any Grantor under the contracts and agreements
included in the Collateral or to take any action to collect or enforce any claim
for payment assigned under this Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 2.04                                Security Trustee Appointed
Attorney-in-Fact. Each Grantor hereby irrevocably appoints the Security Trustee
by way of security such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
following the delivery of a Default Notice or the occurrence and continuation of
an Acceleration Default, to take any action and to execute any instrument that
the Security Trustee may deem necessary, advisable or desirable to accomplish
the purposes of this Agreement or any other Related Document, including:

 

(i)                  to ask for, demand, collect, sue for, recover, compromise,
receive and give acquittance and receipts for monies due and to become due under
or in respect of any of the Trust Collateral;

 

(ii)               to receive, indorse and collect any drafts or other
instruments and documents in connection included in the Trust Collateral;

 

(iii)            to file any claims or take any action or institute any
proceedings that the Security Trustee may deem necessary, advisable or desirable
for the collection of any of the Trust Collateral or otherwise to enforce the
rights of the Security Trustee with respect to any of the Trust Collateral.

 

Section 2.05                                Voting Rights; Dividends; Etc.  (a) 
So long as no Default Notice shall have been delivered to WEST and no
Acceleration Default shall have occurred and be continuing:

 

(i)                                     Each of the Grantors shall be entitled
to exercise any and all voting and other consensual rights pertaining to all or
any part of the Stock Collateral, Debt Collateral, Membership Interest
Collateral and Beneficial Interest Collateral pledged by such Grantor for any
purpose not inconsistent with the terms of this Agreement, the organizational
documents of such Grantor, the Indenture or any other Related Document;
provided, however, that such Grantor shall not exercise or shall refrain from
exercising any such right if such action would reasonably be expected to have a
material adverse effect on the value of all or any part of the Stock Collateral,
Debt Collateral, Membership Interest Collateral or the Beneficial Interest
Collateral; and

 

(ii)                                  The Security Trustee shall execute and
deliver (or cause to be executed and delivered) to such Grantor all such proxies
and other instruments as such Grantor may reasonably request in writing and
provide for the purpose of enabling such Grantor to exercise the voting and
other rights that it is entitled to exercise pursuant to Section 2.05(a)(i).

 

(b)                                 Whether or not any Default or Event of
Default shall have occurred, any and all distributions, dividends, interest,
income, payments and proceeds paid or received in respect of the Trust
Collateral, including any and all (i) distributions, dividends and interest paid
or payable other than in cash in respect of, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
such Trust Collateral; (ii) distributions, dividends and other distributions
paid or payable in cash in respect of such Stock Collateral, Membership Interest
Collateral or Beneficial Interest Collateral in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
capital surplus or paid-in surplus; and (iii) cash paid, payable or otherwise
distributed in respect of principal of, or in redemption of, or in exchange for,
any Trust Collateral shall be paid into the Collections Account or shall be
forthwith delivered to the Security Trustee, as applicable and, if received by
such Grantor, shall be received in trust for the benefit of the Security
Trustee, be segregated from the other property or funds of such Grantor and be
forthwith paid to the Collections Account or delivered to the Security Trustee
in the same form as so received (with any necessary indorsement).

 

4

--------------------------------------------------------------------------------


 

(c)                                  Upon the delivery of a Default Notice to
WEST or any of its Subsidiaries or during the continuance of an Acceleration
Default, all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 2.05(a)(i) shall cease, and the Security Trustee
thereupon shall have the sole right to exercise or refrain from exercising such
voting and other consensual rights (including, but not limited to, the right,
subject to the restrictions set forth in the applicable organizational
documents, to remove or appoint any trustee, directors and officers of any
direct or indirect subsidiary of WEST or any of its Subsidiaries), provided,
however, the Security Trustee shall have no obligation to exercise such voting
or consensual right without instruction from the Noteholders.

 

Section 2.06                                Performance of Obligations.  If any
Grantor fails to perform or comply with any of its agreements contained in the
Related Documents, then the Security Trustee may perform or comply with such
agreement but shall not be obligated to do so, and the amount of such payment
and the amount of the reasonable expenses of Security Trustee incurred in
connection with the performance of or compliance with such agreement, as the
case may be shall be deemed an Operating Expense, to be paid out of the
Available Collections Amount on the next succeeding Payment Date in accordance
with Section 3.09 of the Indenture.

 

ARTICLE III

 

COVENANTS

 

Section 3.01                                Collateral Supplements and Grantor
Supplements.  (a)     Upon the acquisition by any Grantor of any Trust
Collateral, such Grantor shall concurrently execute and deliver to the Security
Trustee a Collateral Supplement duly completed with respect to such Trust
Collateral and shall take such steps with respect to the perfection of the
security interest in such Collateral as are called for by this Agreement for
Trust Collateral of the same type; provided that the foregoing shall not be
construed to impair or otherwise derogate from any restriction on any such
action in any Related Document and provided, further that the failure of any
Grantor to deliver any Collateral Supplement as to any such Trust Collateral
shall not impair the lien of this Agreement to attach and otherwise extend as to
such Trust Collateral.

 

(b)                                 Each Grantor that owns or hereafter acquires
an Engine or that leases an Engine from an Issuer Subsidiary and leases such
Engine to a Lessee agrees that it (i) shall execute and deliver an Engine
Mortgage or a Lease Security Assignment, as applicable, in favor of the Security
Trustee, (ii) shall cause such Engine Mortgage to be filed with the FAA and, if
such Lessee is a U.S. Lessee, shall cause such Lease Security Assignment to be
filed with the FAA, (iii) shall register or cause to be registered or consent to
the registration with the International Registry of the Contract of Sale with
respect to any Engine to be acquired pursuant to an Acquisition Agreement with a
seller that is situated in a Contracting State, and (iv) shall take such
additional steps with respect to the perfection of the security interest in the
Mortgage Collateral or the Leasehold Collateral subject to such Engine Mortgage
or such Lease Security Assignment, as applicable, as are called for by the
Engine Mortgage or the Lease Security Assignment, as applicable.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Upon the acquisition, formation or other
organization of any Issuer Subsidiary, WEST shall cause such Issuer Subsidiary
to execute and deliver to the Security Trustee a Grantor Supplement, and upon
such acquisition, formation or other organization, each such Issuer Subsidiary
(i) shall be referred to as an “Additional Grantor” and shall be and become a
Grantor hereunder, and each reference in this Agreement to “Grantor” shall also
mean and be a reference to such Additional Grantor, (ii) shall be deemed to have
granted a security interest to the Security Trustee in all of its assets and
other property, including, without limitation, all of its right, title and
interest in, to and under each type of Trust Collateral described in
Section 2.01, and (iii) shall be a Grantor for all purposes under this Agreement
and shall be bound by the obligations of the Grantors hereunder.

 

(d)                                 The Issuer undertakes with the Security
Trustee to enter into an Irish share mortgage substantially in the form of
Exhibit E in respect of the Stock held by it in any Issuer Subsidiary
incorporated under the laws of Ireland on the Initial Closing Date if the Issuer
owns such shares on such date or on the date on which the Issuer acquires such
shares.  Each Grantor incorporated in Ireland or having assets located in
Ireland shall file particulars of the security interest created by this
Agreement or by an Irish share mortgage substantially in the form of Exhibit E
with the Registrar of Companies in Ireland within the statutorily prescribed
period therefore.

 

Section 3.02                                Delivery of Collateral.  All
certificates, instruments, documents or chattel paper representing or evidencing
any Collateral (other than Account Collateral) shall be delivered to and held by
the Custodial Agent on behalf of the Security Trustee, in Rocklin, California
pursuant to the terms of the Custodial Agreement and shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance satisfactory to
the Security Trustee.  Upon the delivery of a Default Notice or the occurrence
and continuation of an Acceleration Default, the Security Trustee shall have the
right, pursuant to the terms of the Custodial Agreement without notice to any
Grantor, to transfer to or to register in the name of the Security Trustee or
any of its nominees any or all of the Pledged Stock, the Pledged Debt, Pledged
Membership Interest and Pledged Beneficial Interest, subject only to the
revocable rights specified in Section 2.05(a).  In addition, the Security
Trustee shall have the right at any time to exchange certificates or instruments
representing or evidencing any Collateral (other than Account Collateral) for
certificates or instruments of smaller or larger denominations.

 

6

--------------------------------------------------------------------------------


 

Section 3.03                                Accounts.   (a)  Each Grantor that
maintains an Account with an Operating Bank shall cause such Operating Bank to
establish and maintain such Account in the name of such Grantor on its books and
records and to enter into a letter agreement in substantially the form of
Exhibit B hereto (or make such other arrangements as are acceptable to the
Security Trustee) between such Grantor and the Security Trustee (the “Account
Letter”).

 

(b)                Upon any termination of any Account Letter or other agreement
with respect to the maintenance of an Account by any Grantor or the Operating
Bank, or an Account not constituting an Eligible Account, such Grantor shall
immediately notify all Persons obligated to make any payment to such Grantor to
such Account, to make all future payments to another Account meeting the
requirements of this Section 3.03.

 

(c)                 Each Grantor shall ensure in respect of each Account that
(i) any Operating Bank is a “bank” (as defined in Section 9-102(a)(8) of the
UCC) and a Securities Intermediary, (ii) each Account is and will be maintained
as a Securities Account of which the Operating Bank is the Securities
Intermediary and in respect of which WEST is the “entitlement holder” (as
defined in Section 8-102(a)(7) of the UCC) of the “security entitlement” (as
defined in Section 8-102(a)(17) of the UCC) with respect to each “financial
asset” (as defined in Section 8-102(a)(9) of the UCC) credited to such Account
and the Operating Bank shall comply with all entitlement orders (as defined in
Section 8-102 of the UCC) issued by WEST without further consent of the Grantors
or any other person, (iii) all Collections and other cash required to be
deposited in any such Account and Permitted Investments and other property
acquired with cash credited to any such Account will be credited to such
Account, (iv) all items of property (whether cash, investment property,
Permitted Investments, other investments, securities, instruments or other
property credited to each Account will be treated as a “financial asset” (as
defined in Section 8-102(a)(9) of the UCC) under Article 8 of the UCC, (v) its
“securities intermediary’s jurisdiction” (as defined in Section 8-110(e) of the
UCC) and the “bank’s jurisdiction” (within the meaning of Section 9-304 of the
UCC) with respect to each Account is the State of New York and (vi) all
securities, instruments, investment property and other property in order or
registered from and credited to any Account shall be payable to or to the order
of, or registered in the name of, the Operating Bank on behalf of WEST or shall
be indorsed to the Operating Bank on behalf of WEST or in blank.

 

(d)                No Grantor shall cause or permit any Person other than the
Security Trustee to have “control” (as defined in Section 9-104, 9-105, 9 106,
or 9-107 of the UCC) of any Collateral consisting of a “deposit account,”
“electronic chattel paper,” “investment property,” “supporting obligations” or
“letter of credit right” (as such terms are defined in Article 9 of the UCC).

 

Section 3.04                                Covenants Regarding Assigned
Documents.  (a)  Upon the inclusion of any Assigned Document in the Collateral,
the relevant Grantor will deliver to the Security Trustee a consent, in
substantially the form of Exhibit C and executed by each party to such Assigned
Document or (where the terms of such Assigned Document expressly provide for a
consent to its assignment for security purposes to substantially the same effect
as Exhibit C) will give due notice to each such other party to such Assigned
Document of its assignment pursuant to this Agreement.  Each Grantor also
ratifies its authorization for the Security Trustee to have filed in any
jurisdiction any UCC financing statement or amendments thereto if filed prior to
the date hereof.

 

7

--------------------------------------------------------------------------------


 

(b)                Upon (i) the inclusion of any Assigned Document in the
Collateral, (ii) the amendment or replacement of any Assigned Document or (iii)
the entering into of any new Assigned Document, the relevant Grantor will
deliver a copy thereof to the Custodial Agent on behalf of the Security Trustee
and will take such other action as may be necessary, advisable or, at the
request of the Security Trustee, desirable to perfect the lien of this Agreement
as to such Assigned Document.

 

(c)                                  Each Grantor shall, at its expense but
subject to the Indenture and other Related Documents:

 

(i)                  perform and observe (or cause to be performed or observed)
all the terms and provisions of the Assigned Documents to be performed or
observed by it, enforce (or cause to be enforced) the Assigned Documents in
accordance with their terms and take all such action to such end as may be from
time to time requested by the Security Trustee; and

 

(ii)               furnish (or cause to be furnished) to the Security Trustee
promptly upon receipt copies of all notices, requests and other documents
received by such Grantor under or pursuant to the Assigned Documents, and from
time to time, furnish (or cause to be furnished) to the Security Trustee such
information and reports regarding the Collateral as the Security Trustee may
reasonably request and, upon request of the Security Trustee make (or cause to
be made) to each other party to any Assigned Document such demands and requests
for information and reports or for action as such Grantor is entitled to make
thereunder.

 

(d)                Each Grantor will, at is expense and upon the request of the
Security Trustee on behalf of any Secured Party that is a Service Provider,
pursue for the benefit of such Secured Party and each other Secured Party that
is a Service Provider any claim that such Secured Party (or the Security Trustee
on their behalf) has or may have under any Assigned Document for indemnity or
otherwise.

 

Section 3.05                                Covenants Regarding Intangible
Collateral.  (a)  All Intangible Collateral shall be delivered to the Custodial
Agent, on behalf of the Security Trustee, as follows:

 

(i)                                     in the case of each Certificated
Security, Instrument or other item of Intangible Collateral for which a security
interest is granted and/or perfected by delivery to or possession by the
Security Trustee or its Indemnitee, by (A) causing the delivery of such
Certificated Security, Instrument or other item of Intangible Collateral to the
Custodial Agent in the State of California registered in the name of the
Security Trustee or duly endorsed by an appropriate person to the Security
Trustee or in blank and, in each case, held by the Custodial Agent in the State
of California, or (B) if such Certificated Security, Instrument or other item of
Intangible Collateral is registered in the name of any securities intermediary
of any Securities Intermediary on the books of the issuer thereof or on the
books of any securities intermediary of a Securities Intermediary, by causing
such Securities Intermediary to continuously credit by book entry such
Certificated Security, Instrument or other item of Intangible Collateral to a
Securities Account maintained by such Securities Intermediary in the name of the
Security Trustee and confirming to the Security Trustee that it has been so
credited;

 

8

--------------------------------------------------------------------------------


 

(ii)                                  in the case of each Uncertificated
Security not perfected by delivery thereof to the Custodial Agent, on behalf of
the Security Trustee, by (A) causing such Uncertificated Security to be
continuously registered on the books of the issuer thereof in the name of the
Security Trustee and causing such issuer to agree that it will comply with the
instructions originated by the Security Trustee without further consent of any
other Person or (B) if such Uncertificated Security is registered in the name of
a Securities Intermediary on the books of the issuer thereof or on the books of
any securities intermediary of a Securities Intermediary, by causing such
Securities Intermediary to continuously credit by book entry such Uncertificated
Security to a Securities Account maintained by such Securities Intermediary in
the name of the Security Trustee and confirming to the Security Trustee that it
has been so credited and causing each such securities intermediary to agree that
it will comply with the instructions originated by the Security Trustee without
further consent of any other Person;

 

(iii)                               in the case of each Government Security
registered in the name of any Securities Intermediary on the books of the
Federal Reserve Bank of New York or on the books of any securities intermediary
of such Securities Intermediary or any “securities entitlement” (as defined in
Section 8-102(a)(17) of the UCC), by causing such Securities Intermediary to
continuously credit by book entry such security to the Securities Account
maintained by such Securities Intermediary in the name of the Security Trustee,
confirming to the Security Trustee that it has been so credited and confirming
that it will comply with the “entitlement orders” (as defined in Section
8-102(a)(8) of the UCC) originated by the Security Trustee without further
consent of any other Person; and

 

(iv)                              in the case of any Instrument, Beneficial
Interest Collateral or Membership Interest Collateral by (A) to the extent that
the grant of the security interest to the Security Trustee in any Instrument,
Beneficial Interest Collateral or Membership Interest Collateral or the transfer
of any Instrument, Beneficial Interest Collateral or Membership Interest
Collateral upon exercise of remedies by the Security Trustee is subject to any
restrictions on transfer or any consent requirements, by obtaining all necessary
consents and approvals thereof and (B)(1) if any Instrument, Beneficial Interest
Collateral or Membership Interest Collateral constitutes a securities
entitlement (as defined above), Certificated Security, Instrument or
Uncertificated Security, complying with clauses (i) or (ii) above, as applicable
or (2) if Beneficial Interest Collateral or Membership Interest Collateral
constitutes a general intangible, by causing an appropriate financing statement
covering each such Beneficial Interest Collateral or Membership Interest
Collateral to be filed in the appropriate office necessary to perfect the
security interest of the Security Trustee therein.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Each of WEST and the Security Trustee hereby
represents and warrants, with respect to the Intangible Collateral, that it has
not entered into, and hereby agrees that it will not enter into, any agreement
(i) with any Person specifying any jurisdiction other than the State of New York
or California as the jurisdiction of each Securities Intermediary in connection
with each Securities Account for purposes of 31 C.F.R. Section 357.11(b),
Section 8-110(e) of the UCC or any similar state or Federal or Applicable Law,
or (ii) with any other person relating to any Securities Account or the
financial assets credited thereto pursuant to which it has agreed that any
Securities Intermediary may comply with entitlement orders made by such Person. 
The Security Trustee represents that it will, by express agreement with each
Securities Intermediary, provide for each item of property constituting
Intangible Collateral held in and/or credited to the applicable Securities
Account, including cash, to be treated as a “financial asset” within the meaning
of Section 8-102(a)(9) of the UCC for the purposes of Article 8 of the UCC.

 

(c)                                  Without limiting the foregoing, WEST and
the Security Trustee agree, and the Security Trustee shall cause each Securities
Intermediary, to take such different or additional action as may be required
based upon any Opinion of Counsel received pursuant to Section 3.11 in order to
maintain the perfection and priority of the security interest of the Security
Trustee in the Intangible Collateral in the event of any change in Applicable
Law or regulation, including Articles 8 and 9 of the UCC and regulations of the
U.S. Department of the Treasury governing transfers of interests in Government
Securities.

 

(d)                                 Each Grantor agrees that it will not acquire
an ownership, equity or any similar interest in any Person that would not be
described in the definitions of “Beneficial Interest Collateral,” “Membership
Interest Collateral” or “Stock Collateral.”

 

Section 3.06                                Further Assurances.  (a)  Each
Grantor agrees that from time to time, at the expense of such Grantor and WEST,
such Grantor shall promptly execute and deliver all further instruments and
documents, and take all further action (including under the laws of any foreign
jurisdiction), that may be necessary, advisable or desirable, or that the
Security Trustee may reasonably request, in order to better assure, grant or
perfect, protect the priority of and protect any pledge, assignment or security
interest granted or purported to be granted hereby or any other Related Document
or to enable the Security Trustee to exercise and enforce its rights, powers and
remedies hereunder or with respect to any Collateral. Without limiting the
generality of the foregoing, each Grantor shall:  (i) if any Collateral shall be
evidenced by a promissory note or other instrument or tangible chattel paper (as
defined in Section 9-102(a)(78) of the UCC), deliver to the Custodial Agent, on
behalf of the Security Trustee, and pledge to the Security Trustee hereunder
such note or instrument or tangible chattel paper duly indorsed and accompanied
by duly executed instruments of transfer or assignment; (ii) execute and file
such financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Security
Trustee may reasonably request, in order better to assure, grant, perfect,
protect the priority of and/or preserve the pledge, assignment and security
interest granted or purported to be granted hereby and (iii) execute, file,
record, or register such additional instruments, documents and supplements to
this Agreement, including any further assignments, security agreements pledges,
grants and transfers, as may be required by or desirable under the laws of any
foreign jurisdiction, or as the Security Trustee may reasonably request, to
create, attach, perfect, validate, render enforceable, protect or establish the
priority of the security interest and lien of this Agreement.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Each Grantor hereby irrevocably authorizes
the Security Trustee to file one or more financing or continuation statements,
and amendments thereto, from time to time relating to all or any part of the
Collateral without the signature of such Grantor where permitted by law, and
such other instruments or notices, as may be necessary or desirable, including
as identified to the Security Trustee pursuant to the Opinion of Counsel
described in Section 3.11 hereof in order to better assure, grant, perfect,
perfect the priority of and preserve the pledge, assignment and security
interest granted hereby.  A photocopy or other reproduction of this Agreement or
any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.  Each Grantor also
ratifies its authorization for the Security Trustee to have filed in any
jurisdiction any UCC financing statement or amendments thereto if filed prior to
the date hereof.

 

(c)                                  Each Grantor shall furnish or cause to be
furnished to the Security Trustee from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Security Trustee may reasonably request,
all in reasonable detail; provided that, to the extent that (in the case of any
Assigned Lease) such statements, schedules or reports (or the data needed to
prepare them) can be obtained only from the Servicer, no Grantor shall be
required to obtain any such statements, schedules, reports or data beyond those
to which it is entitled under the Servicing Agreement.

 

(d)                                 Each Grantor shall, immediately upon the
organization or acquisition by such Grantor of any Subsidiary, including,
without limitation, any Engine Trusts, cause such Subsidiary to enter into a
Grantor Supplement.

 

Section 3.07                                Place of Perfection; Records.  Each
Grantor shall keep its jurisdiction of organization or incorporation, as the
case may be, chief place of business and chief executive office (if any) and the
office where it keeps its records concerning the Collateral at the location
therefor specified in Schedule III or, upon 30 days’ prior written notice to the
Security Trustee, at such other locations in a jurisdiction where all actions
required to maintain the Security Trustee’s first priority perfected security
interest in, to and under the Collateral shall have been taken.  Each Grantor
shall hold and preserve such records and shall permit representatives of the
Security Trustee at any time during normal business hours to inspect and make
abstracts from such records, all at the sole cost and expense of such Grantor.

 

Section 3.08                                Transfers and Other Encumbrances;
Additional Shares or Interests.  (a) No Grantor shall (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral or (ii) create or suffer to exist any
Encumbrance upon or with respect to any of the Collateral other than the pledge,
assignment and security interest created by this Agreement and as otherwise
provided herein or any other Related Document.

 

(b)                                 Except as otherwise provided pursuant to
Section 5.02(i) of the Indenture, the WEST Subsidiaries shall not, and WEST
shall not permit the WEST Subsidiaries to, issue, deliver or sell any shares,
interests, participations, options, warrants or other equivalents.  Any
beneficial interest or capital stock or other securities or interests issued in
respect of or in substitution for the Pledged Stock, Pledged Membership Interest
or Pledged Beneficial Interest shall be issued (with any necessary endorsement)
to the Security Trustee or delivered to the Custodial Agent, on behalf of the
Security Trustee.

 

11

--------------------------------------------------------------------------------


 

Section 3.09                                Security Trustee May Perform.  If
any Grantor fails to perform any agreement contained in this Agreement, the
Security Trustee may (but shall not be obligated to) itself perform, or cause
performance of, such agreement, and the expenses of the Security Trustee
incurred in connection with doing so shall be payable by the Grantors.

 

Section 3.10                                Covenant to Pay and Perform.  Each
Grantor covenants with the Security Trustee (for the benefit of the Security
Trustee and the Secured Parties) that (a) it will pay any monies or discharge
any liabilities whatsoever that are now, or at any time hereafter may be, due,
owing or payable by such Grantor in any currency, actually or contingently,
solely and/or jointly, and/or severally with another or others, as principal or
surety on any account whatsoever pursuant to the Notes, the Indenture, the
Service Provider Documents, the Hedge Agreements and the other Related Documents
in accordance with their terms and (b) it will perform and comply with all
covenants in the Indenture that by their terms obligate WEST to cause such
Grantor to take or not to take specified actions, including without limitation
all covenants relating to the ownership, leasing, disposition, acquisition and
maintenance of the Engines.

 

Section 3.11                                Annual Opinion.  Upon each
anniversary of the Initial Closing Date, WEST shall cause to be delivered to the
Security Trustee an Opinion of Counsel to the effect that (i) during the
preceding year there has not occurred any change in New York, California,
Delaware or other Applicable Law that would require the taking of any action in
order to maintain the perfection or priority of the lien of this Agreement on
the Collateral (it being agreed that each such opinion shall not be required to
address the actual priority of such lien) or, if there has been such a change,
setting forth the actions so to be taken and (ii) no additional financing
statement, continuation statement or amendment thereof will be necessary during
the next twelve months to maintain the perfected security interest of the
Security Trustee or identify any such required financing statement, continuation
statement or amendment.  WEST agrees to take all such actions as may be
indicated in any such opinion, except that, as provided in Section 3.03, the
Security Trustee shall take any such actions as may be required with respect to
any Securities Intermediary.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01                                Representations and Warranties of
WEST.  WEST hereby represents and warrants as of the date of this Agreement, and
as of each subsequent Closing Date and Delivery Date on which WEST or any Issuer
Subsidiary acquires an Engine (or the related Engine Interest), as follows:

 

(a)                                  Each Grantor is the legal and beneficial
owner of the Collateral pledged by it hereunder free and clear of any and all
Encumbrances (other than Permitted Encumbrances).  No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording office or otherwise exists, except such
as may have been filed in favor of the Security Trustee relating to the
Collateral.

 

12

--------------------------------------------------------------------------------


 

(b)                                 This Agreement creates a valid and (upon the
taking of the actions required hereby) perfected security interest in the
Collateral as security for the Secured Obligations subject in priority to no
other Encumbrances (other than Permitted Encumbrances), and all filings and
other actions necessary or desirable to perfect and protect such security
interest have been and will be duly taken.  Other than the security interest
granted to the Security Trustee pursuant to this Agreement or any security
interest previously granted that shall be terminated as of the date hereof, no
Grantor has pledged, assigned, sold or granted a security interest in any of the
Collateral or authorized the filing of, and is not aware of, any financing
statements or other instruments similar in effect against any Grantor or the
Collateral that include a description of collateral covering the Collateral
other than any financing statement relating to the security interest granted to
the Security Trustee hereunder or that has been terminated.  WEST is not aware
of any judgment or tax lien filings against any Grantor.

 

(c)                                  The name of each Grantor as it appears on
the signature pages hereto is its name as it appears on the public record of its
jurisdiction of organization or incorporation, as the case may be, or, in the
case of a trust, provides the name specified for the trust in its organizational
documents and indicates that it is a trust.

 

(d)                                 No consent of any other Person and no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or regulatory body or other third party is required
either (i) for the grant by each Grantor of the assignment and security interest
granted hereby, (ii) for the execution, delivery or performance of this
Agreement or any other Related Document by each Grantor, or (iii) for the
perfection or maintenance of the pledge, assignment and security interest
created hereby, except for the filing of financing and continuation statements
under the UCC or any filing, recording or registration under Applicable Law in
each applicable jurisdiction.

 

(e)                                  The jurisdiction of organization or
incorporation, as the case may be, organizational identification number or
company registration number (if applicable), the chief place of business and
chief executive or registered office of each Grantor and the office where each
Grantor keeps records of or relating to the Collateral are located at the
address specified opposite the name of such Grantor on the attached Schedule
III.

 

(f)                                    The Pledged Stock constitutes the
percentages of the issued and outstanding shares of capital stock of the issuers
thereof indicated on the attached Schedule I.  The Pledged Membership Interests
constitute the percentage of the membership interests of the issuers thereof
indicated on the attached Schedule I.  The Pledged Beneficial Interests
constitute the percentages of the beneficial interests of the issuers thereof
indicated on Schedule I hereto.

 

(g)                                 The Pledged Stock, the Pledged Membership
Interests and the Pledged Beneficial Interests have been duly authorized and
validly issued and are fully paid up and nonassessable.  The Pledged Debt has
been duly authorized, authenticated or issued and delivered, is the legal, valid
and binding obligation of each obligor thereunder and is not in default.

 

(h)                                 Each Assigned Agreement as of the Initial
Closing Date or upon its later inclusion in the Collateral, as applicable, will
have been duly authorized, executed and delivered by the relevant Grantors, will
be in full force and effect and will be binding upon and enforceable against all
parties thereto in accordance with its terms.

 

13

--------------------------------------------------------------------------------


 

(i)                                     Each Lease (including any subleases)
constitutes “tangible chattel paper” within the meaning of Section 9-102(a)(78)
of the UCC.

 

(j)                                     Each Account that exists on the Closing
Date or that is established and maintained thereafter in accordance with Section
3.01 of the Indenture constitutes a “deposit account” within the meaning of
Section 9-102(a)(29) of the UCC and, to the extent that the Indenture Trustee
invests the Balance therein in Permitted Investments, a “securities account”
within the meaning of Section 8-501 of the UCC.

 

(k)                                  Each of the Hedge Agreements and the Engine
Interests constitute “general intangibles” within the meaning of Section
9-102(a)(42) of the UCC.

 

Section 4.02                                Representations and Warranties of
the Grantors.  Each Grantor represents and warrants as of the date of this
Agreement, and as of each subsequent Closing Date and Delivery Date on which
such Grantor executes and delivers a Grantor Supplement or a Collateral
Supplement, as follows:

 

(a)                                  Such Grantor is the legal and beneficial
owner of the Collateral pledged, charged or assigned by it hereunder free and
clear of any and all Encumbrances (other than Permitted Encumbrances).  No
effective financing statement or other instrument similar in effect covering all
or any part of the Collateral is on file in any recording office or otherwise
exists, except such as may have been filed in favor of the Security Trustee
relating to the Collateral.

 

(b)                                 This Agreement creates a valid and (upon the
taking of the actions required hereby) perfected security interest in the
Collateral pledged by such Grantor as security for the Secured Obligations
subject in priority to no other Encumbrances (other than Permitted
Encumbrances), and all filings and other actions necessary or desirable to
perfect and protect such security interest have been and will be duly taken. 
Other than the security interest granted to the Security Trustee pursuant to
this Agreement or any security interest previously granted that shall be
terminated as of the date hereof, such Grantor has not pledged, assigned, sold
or granted a security interest in any of the Collateral or authorized the filing
of, and is not aware of, any financing statements or other instruments similar
in effect against such Grantor or the Collateral that include a description of
collateral covering the Collateral other than any financing statement relating
to the security interest granted to the Security Trustee hereunder or that has
been terminated.  Such Grantor is not aware of any judgment or tax lien filings
against any Grantor.

 

(c)                                  The name of such Grantor as it appears on
the signature pages hereto is its name as it appears on the public record of its
jurisdiction of organization or incorporation, as the case may be, or, in the
case of a trust, provides the name specified for the trust in its organizational
documents and indicates that it is a trust.

 

(d)                                 No consent of any other Person and no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or regulatory body or other third party is required
either (i) for the grant by such Grantor of the assignment and security interest
granted hereby, (ii) for the execution, delivery or performance of this
Agreement or any other Related Document by such Grantor, or (iii) for the
perfection or maintenance of the pledge, assignment and security interest
created hereby, except for the filing of financing and continuation statements
under the UCC or any filing, recording or registration under Applicable Law in
each applicable jurisdiction.

 

14

--------------------------------------------------------------------------------


 

(e)                                  The jurisdiction of organization,
organizational identification number or company registration number (if
applicable), the chief place of business and chief executive or registered
office of such Grantor and the office where such Grantor keeps records of or
relating to the Collateral are located at the address specified opposite the
name of such Grantor on the attached Schedule III.

 

(f)                                    Each Assigned Agreement to which such
Grantor is a party has been duly authorized, executed and delivered by such
Grantors, is in full force and effect and is binding upon and enforceable
against all parties thereto in accordance with its terms.

 

(g)                                 Each Lease (including any subleases)
constitutes “tangible chattel paper” within the meaning of Section 9-102(a)(78)
of the UCC.

 

(h)                                 Each Account that exists on the Closing Date
or that is established and maintained thereafter in accordance with Section 3.01
of the Indenture constitutes a “deposit account” within the meaning of Section
9-102(a)(29) of the UCC and, to the extent that the Indenture Trustee invests
the Balance therein in Permitted Investments, a “securities account” within the
meaning of Section 8-501 of the UCC.

 

(i)                                     Each of the Hedge Agreements and the
Engine Interests constitute “general intangibles” within the meaning of Section
9-102(a)(42) of the UCC.

 

ARTICLE V

 

REMEDIES

 

Section 5.01                                Remedies.  Upon delivery of a
Default Notice to the Security Trustee pursuant to Section 4.02 of the Indenture
or if any Acceleration Default shall have occurred and be continuing, the
Security Trustee may, and upon the direction of the Indenture Trustee, shall:

 

(a)                                  apply to a court of competent jurisdiction
to obtain specific performance or observance by WEST and any or all of the other
Grantors of any covenant, agreement or undertaking on the part of WEST or any
such Grantor hereunder that WEST or any such Grantor shall have failed to
observe or perform or to obtain to aid in the execution of any power granted
herein; and/or

 

(b)                                 proceed to foreclose against the Trust
Collateral or any part thereof pursuant to this Agreement, and according to the
Applicable Law of the jurisdiction or jurisdictions in which such Trust
Collateral or part thereof shall at the time be located, by doing any one or
more or all of the following acts, as the Security Trustee, in its sole and
complete discretion (acting in good faith), may then elect, or as directed by
the Indenture Trustee:

 

15

--------------------------------------------------------------------------------


 

(i)                                     exercise all the rights and remedies, in
foreclosure and otherwise, available to it as a Security Trustee and secured
party under the provisions of Applicable Law;

 

(ii)                                  institute legal proceedings to foreclose
upon and against the security interest granted in and by this Agreement, the
Engine Mortgages and the Lease Security Assignments, to recover judgment for all
amounts then due and owing as indebtedness secured hereby, and to collect the
same out of any of the Trust Collateral or the proceeds of any sale thereof;

 

(iii)                               institute legal proceedings for the sale,
under the judgment or decree of any court of competent jurisdiction, of any or
all of the Trust Collateral;

 

(iv)                              without regard to the adequacy of the
Collateral for the Indenture or any other agreement between the Security Trustee
and WEST, any Grantor and their Affiliates, by virtue of this Agreement, the
Engine Mortgages or the Lease Security Assignments or otherwise, or any other
collateral or other security or to the solvency of the Grantor, institute legal
proceedings for the appointment of a receiver or receivers pending foreclosure
hereunder or for the sale of any of the Trust Collateral under the order of a
court of competent jurisdiction or under other legal process; or

 

(v)                                 personally, or by agents or attorneys, enter
upon any premises where the Trust Collateral or any part thereof may then be
located, and take possession of all or any part thereof or render it unusable;
and without being responsible for loss or damage to such Trust Collateral, hold,
store and keep idle, or lease, operate or otherwise use or permit the use of,
the same or any part thereof, for such time and upon such terms as the Security
Trustee may in its sole and complete discretion deem to be in its own best
interests, and demand, collect and retain all hire, earnings and other sums due
and to become due in respect of the same from any party whomsoever, accounting
for net earnings, if any, arising from such use and charging against all
receipts from the use of the same or from the sale thereof, by court proceedings
or pursuant to Section 5.02, all other costs, reasonable expenses, charges,
damages and other losses resulting from such use in good faith.

 

All reasonable expenses of obtaining any such judgment, bringing any such legal
proceeding or of pursuing, searching for and taking the Trust Collateral shall,
until paid, be secured by the Lien of this Agreement, the Engine Mortgages and
the Lease Security Assignments.  Each Grantor shall permit representatives of
the Security Trustee to be present at such Grantor’s place of business to
receive copies of all communications and remittances relating to the Collateral
and shall forward copies of any notices or communications received with respect
to the Collateral, all in such manner as the Security Trustee may require.

 

Section 5.02                                Delivery of Collateral, Power of
Sale, etc.  If the Security Trustee should elect to foreclose upon and against
the security interest created in and by this Agreement, each Grantor shall, upon
demand of the Security Trustee, deliver to the Security Trustee all or any part
of the Trust Collateral at such time or times and place or places as the
Security Trustee may specify; and the Security Trustee is hereby authorized and
empowered, in accordance with Applicable Law and without being responsible for
loss or damage to such Trust Collateral incurred other than solely by reason of
the Security Trustee’s gross negligence or willful misconduct, to enter upon any
premises where the Trust Collateral or any part thereof may be located and take
possession of and remove the same. 

 

16

--------------------------------------------------------------------------------


 

The Security Trustee may thereafter sell and dispose of, or cause to be sold and
disposed of, all or any part of the Trust Collateral pledged by any Grantor at
one or more public or private sales, at such places and times and on such terms
and conditions as the Security Trustee may deem fit in good faith, with or
without any previous demand to WEST, such Grantor or any other person, or
advertisement of any such sale or other disposal upon notice to such Grantor (it
being understood and agreed that such provision of notice to such Grantor shall
not be deemed to limit or otherwise restrict the Security Trustee’s rights and
remedies hereunder or under any other agreement); and for the aforesaid purpose,
any other notice of sale, any advertisement and other notice or demand, any
right of equity of redemption and any obligation of a prospective purchaser to
inquire as to the power and authority of the Security Trustee to sell or the
application by the Security Trustee of the proceeds of sale or otherwise that
would otherwise be required by, or available to such Grantor under, Applicable
Law are hereby expressly waived by WEST and each other Grantor to the fullest
extent permitted by such Law.  In the event that any mandatory requirement of
Applicable Law shall obligate the Security Trustee to give different, additional
or prior notice to WEST or any Grantor of any of the foregoing acts, WEST and
each Grantor hereby agrees that, to the extent permitted by Applicable Law, a
written notice sent to it by mail or by facsimile, so as reasonably to be
expected to be delivered to WEST or such Grantor at least five (5) Business Days
before the date of any such act shall be deemed to be reasonable notice of such
act and, specifically, reasonable notification of the time after which any
private sale or other disposition intended to be made hereunder is to be made.

 

Section 5.03                                Right to Possession, etc.  To the
fullest extent each Grantor may lawfully agree, the right of the Security
Trustee to take possession of and sell any of the Trust Collateral in compliance
with the provisions of this Article V shall not be affected by the provisions of
any applicable reorganization or other similar law of any jurisdiction; and WEST
and each Grantor shall not take advantage of any such law or agree to allow any
agent, assignee or other party to take advantage of such law in its place, to
which end WEST and each Grantor, for itself and all who may claim through it, as
far as it or they now or hereafter lawfully may do so, hereby waives, to the
fullest extent permitted under Applicable Law, any rights or defenses arising
under any such law, and all rights to have the Collateral marshalled upon any
foreclosure hereof, and hereby agrees that any court having jurisdiction to
foreclose upon and against the security interest created in this Agreement or by
the Engine Mortgages or the Lease Security Assignments may order the sale of the
Trust Collateral subject to such jurisdiction as an entirety or severally.

 

Section 5.04                                Application of Proceeds.  (a)
 Following the occurrence and continuance of an Event of Default, all proceeds
received by the Security Trustee under or pursuant to this Agreement, and all
amounts received by the Indenture Trustee pursuant to the Indenture, shall be
applied in the first place to pay all such payments, disbursements, expenses and
losses whatsoever (together with interest thereon as hereinbefore provided for)
as may have been incurred by the Security Trustee in or about or incidental to
the exercise by the Security Trustee of the rights and powers specified in this
Agreement, the Indenture, the Related Documents or in any other agreement or any
of them and the balance shall be applied by the Indenture Trustee as provided in
Sections 3.09 and 4.02 of the Indenture.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Subject to the terms and conditions of this
Agreement, the Security Trustee shall distribute to WEST and each Grantor, or
any other Person entitled thereto, any payments in respect of Excluded Payments
(as defined in the Mortgage in respect of the Engine and Lease subject to the
Lien of such Mortgage) received by the Security Trustee promptly upon receipt
thereof by the Security Trustee.

 

Section 5.05                                Matters Involving Manner of Sale. 
(a)  At any sale pursuant to this Article V, whether by virtue of judicial
proceedings contemplated in Section 5.01 or under the power of sale granted in
Section 5.02, it shall not be necessary for the Security Trustee or a public
officer under order of a court to have present physical or constructive
possession of the Trust Collateral to be sold.  The recitals contained in any
conveyances and receipts made and given by the Security Trustee in good faith or
such public officer to any purchaser at any sale made pursuant to this Agreement
shall, to the extent permitted by Applicable Law, conclusively establish the
truth and accuracy of the matters therein stated (including, without limiting
the generality of the foregoing, the amounts due and payable under the Indenture
and the Related Documents and any other indebtedness secured hereby, the accrual
and nonpayment thereof and advertisement and conduct of such sale in the manner
provided herein and by Applicable Law) other than in the case of manifest error;
and all prerequisites to such sale shall be presumed to have been satisfied and
performed.

 

(b)                                 At any sale or sales made pursuant to this
Section 2, the Security Trustee or its agents may bid for or purchase, free from
any right or equity of redemption in favor of WEST, the relevant Grantor and any
person claiming by, through or under them (all such rights being in this Article
V waived and released), any part of or all the Trust Collateral offered for
sale, and may make payment on account thereof by using any claim for moneys then
due and payable to the Security Trustee by WEST and such Grantor as a credit
against the purchase price; and the Security Trustee upon compliance with the
terms of sale, may hold, retain and dispose of such Trust Collateral without
further accountability therefor to WEST, the Grantor or any third party, except
as expressly required by Applicable Law.  In any such sale the Security Trustee
shall not be obligated to make any representations or warranties with respect to
the Collateral or any part thereof, and the Security Trustee shall not be
chargeable with any of the obligations or liabilities of WEST or such Grantor
with respect thereto.  WEST and each Grantor hereby agrees (i) that it will
indemnify and hold the Security Trustee harmless from and against any and all
claims with respect to the Trust Collateral asserted before the taking of actual
possession or control thereof by the Security Trustee or its agents pursuant to
this Article V, or arising out of any act of, or omission to act on the part of,
any party other than the Security Trustee or any of its agents prior to such
taking of actual possession or control by the Security Trustee, or arising out
of any act of, or omission to act on the part of, WEST, the Grantor or any
person claiming by, through or under WEST or such Grantor (not including the
Security Trustee or any Person claiming by, through or under the Security
Trustee) or any of their Affiliates or agents before or after the commencement
of such actual possession or control by the Security Trustee or any of its
agents; and (ii) that the Security Trustee shall have no liability or obligation
arising out of any such claim.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Nothing herein contained shall be deemed to
impair in any manner the absolute right of the Security Trustee to sell and
convey title to the Trust Collateral to the purchaser(s) at such sale(s) or to
grant options with respect to or otherwise to realize upon all or such portion
of the Trust Collateral, at such time, and in such order, as it may elect in its
sole and complete discretion in good faith, or to enforce any one or more
remedies relative hereto either successively or concurrently; and the Grantor
hereby agrees that the security interest, options and other rights hereby given
to the Security Trustee shall remain unimpaired and unprejudiced until all the
Trust Collateral shall have been sold or this Agreement shall otherwise have
ceased to be of any force or effect according to its terms, and that the
enforcement of any right or remedy shall not operate to bar or estop the
Security Trustee from exercising any other right or remedy available hereunder
or under any other agreement between the Security Trustee and any of its
Affiliates, on the one hand, and the Grantor, WEST or any person claiming by,
through or under the Grantor, WEST and their Affiliates on the other hand, or
otherwise, available at law, in equity or otherwise.

 

ARTICLE VI

 

SECURITY INTEREST ABSOLUTE

 

Section 6.01                                Security Interest Absolute.  A
separate action or actions may be brought and prosecuted against each Grantor to
enforce this Agreement, irrespective of whether any action is brought against
any other Grantor or whether any other Grantor is joined in any such action or
actions.  All rights of the Security Trustee and the security interest and lien
granted under, and all obligations of each Grantor under, this Agreement shall
be absolute and unconditional, irrespective of:

 

(a)                                  any lack of validity or enforceability of
any Related Document, Assigned Document, or Hedge Agreement or any other
agreement or instrument relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, the security for, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from any Related Document, Assigned Document, or Hedge Agreement or any other
agreement or instrument relating thereto;

 

(c)                                  any taking, exchange, release or
non-perfection of the Collateral or any other collateral or taking, release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the Secured Obligations;

 

(d)                                 any manner of application of collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Secured
Obligations or any other assets of such Grantor;

 

(e)                                  any change, restructuring or termination of
the corporate structure, partnership or trust or existence as applicable of any
Grantor; or

 

19

--------------------------------------------------------------------------------


 

(f)                                    any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor or a
third-party grantor of a security interest or a Person deemed to be a surety.

 

ARTICLE VII

 

THE SECURITY TRUSTEE

 

Section 7.01                                Authorization and Action.  (a)  Each
Secured Party by its acceptance of the benefits of this Agreement shall be
deemed to have appointed and authorized Deutsche Bank as the Security Trustee to
take such action as trustee on behalf of the Secured Parties and to exercise
such powers and discretion under this Agreement, the Engine Mortgages, the Lease
Security Assignments and the other Related Documents as are specifically
delegated to the Security Trustee by the terms of this Agreement, the Engine
Mortgages, the Lease Security Assignments and of the other Related Documents,
and no implied duties and covenants shall be deemed to arise against the
Security Trustee. For the avoidance of doubt, each Secured Party by its
acceptance of the benefits of this Agreement hereby requests and instructs the
Security Trustee to enter into all Assigned Lease-related documents and
instruments which it is requested by any Grantor to enter into on this date and
as may arise from time to time for the purpose of establishing and maintaining
its security interest for itself and for the benefit of the other Security
Parties in respect of any Assigned Lease.

 

(b)                                 The Security Trustee accepts such
appointment and agrees to perform the same but only upon the terms of this
Agreement, the Engine Mortgages, the Lease Security Assignments and the
Indenture and agrees to receive and disburse all moneys received by it in
accordance with the terms of this Agreement and the Indenture.  The Security
Trustee in its individual capacity shall not be answerable or accountable under
any circumstances, except for its own willful misconduct or gross negligence (or
simple negligence in the handling of funds or breach of any of its
representations or warranties set forth in this Agreement) and the Security
Trustee shall not be liable for any action or inaction of any Grantor or any
other parties to any of the Related Documents.

 

Section 7.02                                Absence of Duties.  The powers
conferred on the Security Trustee under this Agreement, the Engine Mortgages and
the Lease Security Assignments with respect to the Collateral are solely to
protect its interest in this Agreement and shall not impose any duty upon it to
exercise any such powers.  Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it under this
Agreement, the Engine Mortgages or the Lease Security Assignments, the Security
Trustee shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve or perfect rights against any parties or any other
rights pertaining to any Collateral.  The Security Trustee shall have no duty to
ascertain or inquire as to the performance or observance of any covenants,
conditions or agreements on the part of any Grantor or Lessee.

 

Section 7.03                                Representations or Warranties.  The
Security Trustee does not make, and shall not be deemed to have made, any
representation or warranty as to the validity, legality or enforceability of
this Agreement, any Engine Mortgage, any Lease Security Assignment, any other
Related Document or any other document or instrument or as to the correctness of
any statement contained in any thereof, or as to the validity or sufficiency of
any of the pledge and security interests granted hereby, except that the
Security Trustee in its individual capacity hereby represents and warrants (a)
that each such specified document to which it is a party has been or will be
duly executed and delivered by one of its officers who is and will be duly
authorized to execute and deliver such document on its behalf, and (b) this
Agreement, each Engine Mortgage and each Lease Security Assignment is the legal,
valid and binding obligation of Deutsche Bank, enforceable against Deutsche Bank
in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally.

 

20

--------------------------------------------------------------------------------


 

Section 7.04                                Reliance; Agents; Advice of
Counsel.  (a)  The Security Trustee shall incur no liability to anyone as a
result of acting upon any signature, instrument, notice, resolution, request,
consent, order, certificate, report, opinion, bond or other document believed by
it to be genuine and believed by it to be signed by the proper party or
parties.  The Security Trustee may accept a copy of a resolution of the board or
other governing body of any party to this Agreement, any Engine Mortgage, any
Lease Security Assignment or any Related Document, certified by the Secretary or
an Assistant Secretary thereof or other duly authorized Person of such party as
duly adopted and in full force and effect, as conclusive evidence that such
resolution has been duly adopted by said board or other governing body and that
the same is in full force and effect.  As to any fact or matter the manner of
ascertainment of which is not specifically described in this Agreement, any
Engine Mortgage and any Lease Security Assignment, the Security Trustee shall be
entitled to receive and may for all purposes hereof conclusively rely on a
certificate, and shall be fully protected in acting or refraining from acting
upon, signed by an officer of any duly authorized Person, as to such fact or
matter, and such certificate shall constitute full protection to the Security
Trustee for any action taken or omitted to be taken by it in good faith in
reliance thereon.  The Security Trustee shall furnish to each Service Provider
upon request such information and copies of such documents as the Security
Trustee may have and as are necessary for such Service Provider to perform its
duties under the applicable Related Documents.  The Security Trustee shall
assume, and shall be fully protected in assuming, that each other party to this
Agreement, any Engine Mortgage and any Lease Security Assignment is authorized
by its organizational documents to enter into this Agreement, any such Engine
Mortgage or any such Lease Security Assignment and to take all action permitted
to be taken by it pursuant to the provisions of this Agreement or such Engine
Mortgage or such Lease Security Assignment, as applicable, and shall not inquire
into the authorization of such party with respect thereto.

 

(b)                                 The Security Trustee may execute any of the
powers hereunder or perform any duties under this Agreement, any Engine Mortgage
or any Lease Security Assignment either directly or by or through agents,
including financial advisors, or attorneys or a custodian or nominee, and the
Security Trustee shall not be responsible for any misconduct or negligence on
the part of, or for the supervision of, any such agent, attorney, custodian or
nominee appointed with due care by it hereunder.

 

(c)                                  The Security Trustee may consult with
counsel, and any written opinion of counsel addressed to the Security Trustee or
the Indenture Trustee shall be full and complete authorization and protection in
respect of any action taken or suffered or omitted by it under this Agreement,
any Engine Mortgage or any Lease Security Assignment in good faith and in
accordance with such opinion of counsel.

 

21

--------------------------------------------------------------------------------


 

(d)                                 The Security Trustee shall be under no
obligation to exercise any of the rights or powers vested in it by this
Agreement, any Engine Mortgage or any Lease Security Assignment, or to
institute, conduct or defend any litigation under this Agreement, any Engine
Mortgage or any Lease Security Assignment or in relation hereto or thereto, at
the request, order or direction of any of the Secured Parties, pursuant to the
provisions of this Agreement, unless such Secured Party shall have offered to
the Security Trustee reasonable security or indemnity satisfactory to it against
the costs, expenses and liabilities which may be incurred therein or thereby.

 

(e)                                  The Security Trustee shall not be required
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if there is reasonable ground for believing that the repayment
of such funds or adequate indemnity against such risk or liability is not
reasonably assured to it, and none of the provisions contained in this
Agreement, any Engine Mortgage or any Lease Security Assignment shall in any
event require the Security Trustee to perform, or be responsible or liable for
the manner of performance of, any obligations of WEST or the Administrative
Agent under any of the Related Documents.

 

(f)                                    The Security Trustee shall not be liable
for any costs, Taxes or the selection of Permitted Investments made in
accordance with this Agreement, the Engine Mortgages, the Lease Security
Assignments and the Indenture or for any investment losses resulting from
Permitted Investments made in accordance with this Agreement, the Engine
Mortgages, the Lease Security Assignments and the Indenture.

 

(g)                                 When the Security Trustee incurs expenses or
renders services in connection with an exercise of remedies specified in Section
5.01 or during an insolvency case or proceeding, such expenses (including the
fees and expenses of its counsel) and the compensation for such services are
intended to constitute expenses of administration under any bankruptcy law or
law relating to creditors’ rights generally.

 

(h)                                 The Security Trustee shall not be charged
with knowledge of an Indenture Event of Default unless a Responsible Officer of
the Security Trustee obtains actual knowledge of such event or the Security
Trustee receives written notice of such event from any of the Secured Parties or
the Administrative Agent.

 

(i)                                     The Security Trustee shall have no duty
to monitor the performance of WEST, the Administrative Agent or any other party
to the Related Documents, nor shall it have any liability in connection with the
appointment of the Administrative Agent, or the malfeasance or nonfeasance by
such parties.  The Security Trustee shall have no liability in connection with
non-compliance by WEST, the Administrative Agent or any Lessee under a Lease
with statutory or regulatory requirements related to the Collateral, any Engine
or any Lease.  The Security Trustee shall not make or be deemed to have made any
representations or warranties with respect to the Collateral, any Engine or any
Lease or the validity or sufficiency of any assignment or other disposition of
the Collateral, any Engine, or any Lease.

 

22

--------------------------------------------------------------------------------


 

Section 7.05                                No Individual Liability.  The
Security Trustee shall have no individual liability in respect of all or any
part of the Secured Obligations, and all shall look, subject to the lien and
priorities of payment provided herein and in the Indenture, only to the property
of the Grantors for payment or satisfaction of the Secured Obligations.

 

ARTICLE VIII

 

SUCCESSOR TRUSTEES

 

Section 8.01                                Resignation and Removal of Security
Trustee.  The Security Trustee may resign at any time without cause by giving at
least sixty (60) days’ prior written notice to WEST, the Servicer, the
Administrative Agent and the Noteholders.  The Controlling Party may at any time
remove the Security Trustee without cause by an instrument in writing delivered
to WEST, the Servicer, the Administrative Agent and the Security Trustee.  In
addition, if the Security Trustee is also the Indenture Trustee, any removal of
the Indenture Trustee pursuant to Section 7.01 of the Indenture shall (unless
otherwise provided in the document or instrument removing the Indenture Trustee)
be automatically a removal of the Security Trustee under this Agreement.  No
termination of or resignation by the Security Trustee pursuant to this Section
6.01 shall become effective prior to the date of appointment by the Controlling
Party of a successor Security Trustee and the acceptance of such appointment by
such successor Security Trustee.

 

Section 8.02                                Appointment of Successor.  (a)  In
the case of the resignation or removal of the Security Trustee, WEST shall
promptly appoint a successor Security Trustee; provided that the Controlling
Party, on behalf of the Secured Parties, may appoint, within one year after such
resignation or removal, a successor Security Trustee.  If a successor Security
Trustee shall not have been appointed and accepted its appointment hereunder
within sixty (60) days after the Security Trustee gives notice of resignation or
is removed, the retiring or removed Security Trustee, WEST, the Administrative
Agent, the Servicer or a Controlling Party may petition any court of competent
jurisdiction for the appointment of a successor Security Trustee.  Any successor
Security Trustee so appointed by such court shall immediately and without
further act be superseded by any successor Security Trustee appointed as
provided in the first sentence of this paragraph within one year from the date
of the appointment by such court.

 

(b)                                 Any successor Security Trustee shall execute
and deliver to the Secured Parties an instrument accepting such appointment. 
Upon the acceptance of any appointment as Security Trustee hereunder, a
successor Security Trustee, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to this Agreement, the Engine Mortgages and the Lease Security Assignments, and
such other instruments or notices, as may be necessary or desirable, or as the
Senior Trustee may request, in order to continue the perfection (if any) of the
liens granted or purported to be granted hereby, shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Security Trustee, and the retiring Security Trustee shall be discharged
from its duties and obligations under this Agreement, the Engine Mortgages, the
Lease Security Assignments and the other Related Documents.  The retiring
Security Trustee shall take all steps necessary to transfer all Collateral in
its possession and all its control over the Collateral to the successor Security
Trustee.

 

23

--------------------------------------------------------------------------------


 

After any retiring Security Trustee’s resignation or removal hereunder as to any
actions taken or omitted to be taken by it while it was Security Trustee, the
provisions of all of Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Security Trustee under this
Agreement.

 

(c)                                  Each Security Trustee shall be an Eligible
Institution and shall meet the Eligibility Requirements; provided that the
Rating Agencies shall receive notice of any replacement Security Trustee.

 

(d)                                 Subject to Section 6.02(c), any corporation
into which the Security Trustee may be merged or converted or with which it may
be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Security Trustee shall be a party, or any corporation
to which substantially all the business of the Security Trustee may be
transferred, shall be the Security Trustee under this Agreement without further
act.

 

(e)                                  Following the resignation or removal of the
Security Trustee, and the appointment and acceptance of such appointment by a
successor Security Trustee, all references to “New York” herein shall be deemed
to refer to the state in which the Security Trustee is physically located.

 

ARTICLE IX

 

INDEMNITY AND EXPENSES

 

Section 9.01                                Indemnity.  (a)  WEST shall
indemnify the Security Trustee (and its officers, directors, employees and
agents) for, and hold it harmless against, any loss, liability or expense
(including reasonable legal fees and expenses) incurred by it without negligence
or bad faith on its part in connection with the acceptance or administration of
this Agreement, the Engine Mortgages, the Lease Security Assignments and any
other Security Documents and its duties hereunder and thereunder, including the
costs and expenses of defending itself against any claim or liability and of
complying with any process served upon it or any of its officers in connection
with the exercise or performance of any of its powers or duties hereunder and
hold it harmless against, any loss, liability or reasonable expense incurred
without negligence or bad faith on its part.  The Security Trustee shall notify
WEST promptly of any claim asserted against the Security Trustee for which it
may seek indemnity; provided, however, that failure to provide such notice shall
not invalidate any right to indemnity hereunder.  WEST shall defend the claim
and the Security Trustee shall cooperate in the defense.  The Security Trustee
may have separate counsel and WEST shall pay reasonable fees and expenses of
such counsel.  WEST need not pay for any settlements made without its consent;
provided that such consent shall not be unreasonably withheld or delayed.  WEST
need not reimburse any expense or indemnity against any loss or liability
incurred by the Security Trustee through negligence or willful misconduct.

 

(b)                                 WEST shall on the Payment Date following
demand therefor pay to the Security Trustee the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, that the Security Trustee may incur in connection with (i)
the administration of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral, (iii) the exercise or enforcement of any of the rights of the
Security Trustee or any other Secured Party against any Grantor hereunder, or
(iv) the failure by any Grantor to perform or observe any of the provisions
hereof.

 

24

--------------------------------------------------------------------------------


 

Section 9.02                                Survival.  The provisions of Section
9.01 and this Section 9.02 shall survive the termination of this Agreement or
the earlier resignation or removal of the Security Trustee.

 

Section 9.03                                No Compensation from Secured
Parties.  Each of the Security Trustee and each Operating Bank agrees that it
shall have no right against the Secured Parties for any fee as compensation for
its services in such capacity.

 

Section 9.04                                Security Trustee Fees.  In
consideration of the Security Trustee’s performance of the services provided for
under this Agreement, the Engine Mortgages and the Lease Security Assignments,
WEST shall pay to the Security Trustee an annual fee set forth under a separate
agreement between WEST and the Security Trustee in accordance with Article III
of the Indenture.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01                          Amendments; Waivers; Etc. 
(a)                      No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any party from the provisions of
this Agreement, shall in any event be effective unless the same shall be in
writing and signed by the Security Trustee, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  In executing and delivering any amendment or
modification to this Agreement, the Security Trustee shall be entitled to (i) an
Opinion of Counsel stating that such amendment is authorized and permitted
pursuant to the Indenture and this Agreement and that such amendment or
modification complies with the terms thereof and hereof and (ii) an Officer’s
Certificate stating that all conditions precedent to the execution, delivery and
performance of such amendment have been satisfied in full.  The Security Trustee
may, but shall have no obligation to, execute and deliver any amendment or
modification which would affect its duties, powers, rights, immunities or
indemnities hereunder.

 

(b)                                 Upon the execution and delivery by an
Additional Grantor of a Grantor Supplement, Annexes I, II, III, IV and V
attached to such Grantor Supplement shall be incorporated into, become a part of
and supplement Section 2.01 and Schedules I, II, III, IV and V, respectively,
and the Security Trustee may attach such Annexes as supplements to such
Schedules; and each reference to such Schedules shall be a reference to such
Schedules as so supplemented.

 

(c)                                  Upon the execution and delivery by a
Grantor of a Collateral Supplement, Annexes I, II and V attached to such
Collateral Supplement shall be incorporated into, become a part of and
supplement Schedules I, II and V, respectively, and the Security Trustee may
attach such Annexes as supplements to such Schedules; and each reference to such
Schedules shall be a reference to such Schedules as so supplemented.

 

25

--------------------------------------------------------------------------------


 

Section 10.02                          Addresses for Notices.  All notices,
demands, certificates, requests, directions, instructions and communications
hereunder shall be in writing and shall be effective (a) upon receipt when sent
through the mails, registered or certified mail, return receipt requested,
postage prepaid, with such receipt to be effective the date of delivery
indicated on the return receipt, or (b) one Business Day after delivery to an
overnight courier, or (c) on the date personally delivered to an authorized
officer of the party to which sent, or (d) on the date transmitted by legible
telecopier transmission with a confirmation of receipt, in all cases addressed
to the recipient as follows:

 

For each Grantor:

 

Willis Engine Securitization Trust II

c/o Wilmington Trust Company

1100 North Market Street

Rodney Square North

Wilmington, DE  19890

Attention:  Corporate Trust Administrator

Facsimile:  (302) 651-8882

 

With a copy to:

 

Willis Lease Finance Corporation

773 San Marin Drive
Suite 2215
Novato, California 94998
Attention:  General Counsel
Fax:  (415) 408-4701

 

For the Security Trustee:

 

Deutsche Bank Trust Company Americas

60 Wall Street, 27th Floor

MS NYC 60-2720

New York, New York 10005

Attention: Trust and Agency Services

Facsimile: (212) 553-2458

 

For the Indenture Trustee:

 

Deutsche Bank Trust Company Americas

60 Wall Street, 27th Floor

MS NYC 60-2720

New York, New York 10005

 

26

--------------------------------------------------------------------------------


 

Attention: Trust and Agency Services

Facsimile: (212) 553-2458

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 8.02.  Each party also shall provide a copy of each notice,
demand, certificate, request, direction, instruction and communication to the
Indenture Trustee, but the failure to do so shall not affect the validity of
such notice, demand, certificate, request, direction, instruction or
communication.

 

Section 10.03                          No Waiver; Remedies.  No failure on the
part of the Security Trustee (or any beneficiary of the security interest in
favor of the Secured Party pursuant to this Agreement) to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

Section 10.04                          Severability.  If any provision of this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

 

Section 10.05                          Continuing Security Interest;
Assignments.  Subject to Section 8.06(c), this Agreement shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the earlier of the payment in full in cash of the Secured
Obligations and the circumstances specified in Section 10.06(c), (b) be binding
upon each Grantor, its successors and assigns and (c) inure, together with the
rights and remedies of the Security Trustee hereunder, to the benefit of the
Secured Parties and their respective successors, transferees and assigns. 
Without limiting the generality of the foregoing subsection (c), any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under any Related Document to which it is a party in accordance with
the terms thereof to any other Person or entity, and such other Person or entity
shall thereupon become vested with all the rights in respect thereof granted to
such Secured Party herein or otherwise.

 

Section 10.06                          Release and Termination.  (a)  Upon any
sale, lease, re-lease, transfer, release or other disposition of any item of
Collateral or the Security Trustee’s security interest therein in accordance
with the terms of the Related Documents, the Security Trustee will, at WEST’s
expense, execute and deliver to the Grantor of such item of Collateral such
documents as such Grantor shall reasonably request in writing and provide to the
Security Trustee to evidence the release of such item of Collateral from the
assignment and security interest granted hereby.

 

(b)                                 Except as otherwise provided in Section
10.06(c), upon the payment in full in cash of the Secured Obligations, the
pledge, assignment and security interest granted hereby shall terminate and all
rights to the Collateral shall revert to the Grantors and all Collateral held by
the Security Trustee shall be returned to WEST.  Upon any such termination, the
Security Trustee will, at WEST’s expense, execute and deliver to each relevant
Grantor such documents as such Grantor shall prepare and reasonably request in
writing to evidence such termination.

 

27

--------------------------------------------------------------------------------


 

(c)                                  If at any time all Notes have been defeased
pursuant to Article XII of the Indenture, the pledge, assignment and security
interest in the Collateral shall be released and the certificates or other
instruments representing or evidencing any of the Collateral held by the
Custodial Agent, on behalf of the Security Trustee, shall be returned to WEST
and the Security Trustee shall, at the expense of WEST, execute and deliver to
WEST such documents as WEST shall prepare and reasonably request in writing to
evidence such termination.

 

Section 10.07                          Currency Conversion.  If any amount is
received or recovered by the Security Trustee in a Received Currency other than
the Agreed Currency, then the amount in the Received Currency actually received
or recovered by the Security Trustee, to the extent permitted by law, shall, to
the fullest extent permitted by Applicable Law, only constitute a discharge of
the relevant Grantor to the extent of the amount of the Agreed Currency which
the Security Trustee was or would have been able in accordance with its or his
normal procedures to purchase on the date of actual receipt or recovery (or, if
that is not practicable, on the next date on which it is so practicable), and,
if the amount of the Agreed Currency which the Security Trustee is or would have
been so able to purchase is less than the amount of the Agreed Currency which
was originally payable by the relevant Grantor, such Grantor shall pay to the
Security Trustee such amount as it shall determine to be necessary to indemnify
the Security Trustee against any Loss sustained by it as a result (including the
cost of making any such purchase and any premiums, commissions or other charges
paid or incurred in connection therewith) and so that, to the fullest extent
permitted by Applicable Law, (i) such indemnity shall constitute a separate and
independent obligation of each Grantor distinct from its obligation to discharge
the amount which was originally payable by such Grantor and (ii) shall give rise
to a separate and independent cause of action and apply irrespective of any
indulgence granted by the Security Trustee and continue in full force and effect
notwithstanding any judgment, order, claim or proof for a liquidated amount in
respect of the amount originally payable by any Grantor or any judgment or order
and no proof or evidence of any actual loss shall be required.

 

Section 10.08                          Governing Law.  THIS AGREEMENT SHALL IN
ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

Section 10.09                          Jurisdiction.  (a)  Each of the parties
hereto agrees that the United States federal and New York State courts located
in The City of New York shall have jurisdiction to hear and determine any suit,
action or proceeding, and to settle any disputes, which may arise out of or in
connection with this Agreement and, for such purposes, submits to the
jurisdiction of such courts.  Each of the parties hereto waives any objection
which it might now or hereafter have to the United States federal or New York
State courts located in The City of New York being nominated as the forum to
hear and determine any suit, action or proceeding, and to settle any disputes,
which may arise out of or in connection with this Agreement and agrees not to
claim that any such court is not a convenient or appropriate forum.  Each of the
parties hereto agrees that the process by which any suit, action or proceeding
is begun may be served on it by being delivered in connection with any suit,
action or proceeding in The City of New York to the Person named as the process
agent of such party in Schedule IV hereto or in a Grantor Supplement at the
address set out therein or at the principal New York City office of such process
agent, if not the same (the “Process Agent”).

 

28

--------------------------------------------------------------------------------


 

(b)                                 The submission to the jurisdiction of the
courts referred to in Section 10.09(a) shall not (and shall not be construed so
as to) limit the right of the Security Trustee to take proceedings against any
Grantor in any other court of competent jurisdiction nor shall the taking of
proceedings in any one or more jurisdictions preclude the taking of proceedings
in any other jurisdiction, whether concurrently or not.

 

(c)                                  Each of the parties hereto hereby consents
generally in respect of any legal action or proceeding arising out of or in
connection with this Agreement to the giving of any relief or the issue of any
process in connection with such action or proceeding, including the making,
enforcement or execution against any property whatsoever (irrespective of its
use or intended use) of any order or judgment which may be made or given in such
action or proceeding.

 

Section 10.10                          Counterparts.  This Agreement may be
executed in two or more counterparts by the parties hereto, and each such
counterpart shall be considered an original and all such counterparts shall
constitute one and the same instrument.

 

Section 10.11                          Table of Contents, Headings, Etc.  The
Table of Contents and headings of the Articles and Sections of this Agreement
have been inserted for convenience of reference only, are not to be considered a
part hereof and shall in no way modify or restrict any of the terms and
provisions hereof.

 

Section 10.12.                       Limited Recourse.  Notwithstanding any
other provision of this Agreement, the Indenture or any Related Document, the
obligations of WEST, WEST Ireland and each Additional Grantor to make any
payments under the Notes, this Agreement, the Indenture or any Related Document
shall be equal to the nominal amount of each payment or, if less, the actual
amount received or recovered from time to time by or on behalf of WEST, WEST
Ireland or each Additional Grantor, as applicable, which consists of funds which
are entitled to be applied by WEST, WEST Ireland or each Additional Grantor, as
applicable, in making such payment in accordance with this Agreement and the
Indenture from the Collateral, including the proceeds of any contingent claims
that are included in the Collateral, and no Secured Party will have further
recourse to WEST, WEST Ireland or each Additional Grantor in respect of such
obligations beyond its rights under this Agreement, the Indenture or the Related
Documents.  On enforcement of this Agreement, after realization of the
Collateral, including liquidation of any contingent claims that are included in
the Collateral, and distribution of all proceeds the Collateral, including the
proceeds of any such contingent claims, in accordance with this Agreement and
the Indenture, none of the Secured Parties may take any further steps against
WEST, WEST Ireland or each Additional Grantor or against any shareholder,
director or officer of WEST, WEST Ireland or each Additional Grantor in respect
of such obligations.  This provision shall not prevent any payment becoming due
for the purposes of an Event of Default.

 

29

--------------------------------------------------------------------------------


 

Section 10.13.                       Compliance with Applicable Anti-Terrorism
and Anti-Money Laundering Regulations.  In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Regulations”), the Security Trustee
is required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with.
 Accordingly, each of the parties agrees to provide to Security Trustee upon its
request from time to time such identifying information and documentation as may
be available for such party in order to enable the Security Trustee to comply
with Applicable Regulations.

 

[Signature Pages Follow]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as a deed by Willis Engine Securitization (Ireland)
Limited and under hand by the other parties, in each case, by its representative
or officer thereunto duly authorized as of the date first above written.

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity, but solely
as Security Trustee

 

 

 

By:

/s/ Irene Siegel

 

 

Name:

 Irene Siegel

 

 

Title:

Vice President

 

 

 

 

By:

/s/ Maria Inoa

 

 

Name:

Maria Inoa

 

 

Title:

Associate

 

 

 

 

 

 

 

 

WILLIS ENGINE SECURITIZATION TRUST II

 

 

 

 

By:

/s/ Thomas C. Nord

 

 

Name:

Thomas C. Nord

 

 

Title:

Controlling Trustee

 

[Security Trust Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNED AND DELIVERED AS A DEED

 

 

 

by

/s/ Thomas C. Nord

 

 

 

for and on behalf of

 

 

 

WILLIS ENGINE SECURITIZATION (IRELAND) LIMITED

 

 

 

in the presence of :

 

 

 

 

 

Witness:

/s/ Annie Mason

 

 

 

Name: Annie Mason

 

 

 

 

Address: 773 San Marin Dr., Ste. 2215,

               Novato, CA 94998

 

 

 

Occupation: Legal Assistant

 

[Security Trust Agreement]

 

--------------------------------------------------------------------------------


 

APPENDIX A

SECURITY TRUST AGREEMENT

 

DEFINITIONS

 

For all purposes of this Agreement, all capitalized terms used, but not defined,
in this Agreement shall have the respective meanings assigned to such terms in
the Indenture, and the following terms have the meanings indicated below:

 

“Acceleration Default” means any Event of Default under Section 4.01(d) or (e)
of the Indenture.

 

“Account Collateral” means (i) all right of a Grantor in and to each Account,
deposit account and/or securities account at any time or from time to time
established; (ii) all cash, investment property, Permitted Investments, other
investments, securities, instruments, investment property or other property
(including all “financial assets” within the meaning of Section 8-102(a)(9) of
the UCC) at any time or from time to time on deposit in or credited to, or
required to be deposited or credited to, any such Account, deposit account
and/or securities account, and (iii) all interest, dividends, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the foregoing.

 

“Account Letters” has the meaning specified in Section 3.03(a).

 

“Additional Grantor” means each Issuer Subsidiary that executes and delivers a
Grantor Supplement in accordance with Section 3.01(c).

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Asset Transfer Agreement Obligations” means the obligations of the Issuer and
each Issuer Subsidiary now or hereafter existing under the Asset Transfer to the
Secured Seller.

 

“Assigned Agreement Collateral” means (i) all of each Grantor’s right, title and
interest in and to all Assigned Agreements; and (ii) all of each Grantor’s
right, title and interest in and to all deposit accounts, all funds or other
property held in such deposit accounts, all certificates and instruments, if
any, from time to time representing or evidencing such deposit accounts and all
other property of whatever nature, in each case pledged, assigned or transferred
to it or mortgaged or charged in its favor pursuant to any Assigned Agreement
and all supporting obligations (as defined in Section 9-102(a)(77) of the UCC)
relating to any Assigned Agreement.

 

“Assigned Agreements” means, in respect of any Grantor, all security
assignments, cash deposit agreements and other security agreements executed in
its favor, in each case as such agreements may be amended or otherwise modified
from time to time.

 

“Assigned Documents” means, collectively, the Assigned Agreements, the Service
Provider Documents included in the Servicing Collateral and the Asset Transfer
Agreement and Acquisition Agreements included in the Engine Purchase Collateral.

 

1

--------------------------------------------------------------------------------


 

“Assigned Leases” means, with respect to an Engine, the Current Lease of such
Engine and any other Lease of such Engine to which the Grantor that owns or
leases in such Engine is or may from time to time be a party and any leasing
arrangements among WEST Group Members with respect to such Leases together with
all Related Collateral Documents in respect of such Engine.

 

“Beneficial Interest Collateral” means (i) the Pledged Beneficial Interests, all
certificates, if any, from time to time representing such Pledged Beneficial
Interests, any contracts and instruments pursuant to which any such Pledged
Beneficial Interests are created or issued and all distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Beneficial Interest after the Closing Date; and (ii) all additional beneficial
interests in any Issuer Subsidiary (including any Engine Trust or Leasing
Subsidiary the ownership of which is represented by beneficial interests), from
time to time acquired by each Grantor in any manner, including the beneficial
interests in any Issuer Subsidiary that may be formed from time to time, and all
options and other rights to acquire beneficial interests, and all certificates
and/or instruments, if any, from time to time representing such additional
beneficial interests and all distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all such additional beneficial interests.

 

“Book-Entry Rules” means 31 C.F.R. § 357 (Treasury bills, notes and bonds); 12
C.F.R. § 615 (book-entry securities of the Farm Credit Administration); 12
C.F.R. §§ 910 and 912 (book-entry securities of the Federal Home Loan Banks); 24
C.F.R. § 81 (book-entry securities of the Federal National Mortgage Association
and the Federal Home Loan Mortgage Corporation); 12 C.F.R. § 1511 (book-entry
securities of the Resolution Funding Corporation or any successor thereto); 31
C.F.R. § 354 (book-entry securities of the Student Loan Marketing Association);
and any substantially comparable book-entry rules of any other Federal agency or
instrumentality.

 

“Certificated Security” means a certificated security (as defined in Section
8-102(a)(4) of the UCC) other than a Government Security.

 

“Collateral” has the meaning specified in Section 2.01.

 

“Collateral Obligors” means the parties, other than WEST or any Issuer
Subsidiary, to the Service Provider Documents, the Hedge Agreements, the Initial
Liquidity Facility or any Eligible Credit Facility, the Asset Transfer Agreement
and any Acquisition Agreement.

 

“Collateral Supplement” means a supplement to this Agreement in substantially
the form attached hereto as Exhibit A-1 executed and delivered by a Grantor.

 

“Contracting State” has the meaning set forth in the Cape Town Convention.

 

“Contract of Sale” has the meaning set forth in the Cape Town Convention.

 

“Current Lease” has, with respect to any Engine, the meaning assigned to such
term in the Engine Mortgage or Lease Security Assignment relating to such
Engine.

 

2

--------------------------------------------------------------------------------


 

“Custodial Agent” means U.S. Bank National Association, a national banking
association, in its capacity as custodial agent under the Custodial Agreement,
including its successors in interest and permitted assigns, until another Person
shall have become the custodial agent under such agreement, after which
“Custodial Agent” shall mean such other Person.

 

“Custodial Agreement” means the Custodial Agreement, dated as of the date
hereof, between the Custodial Agent, WEST and the Security Trustee, or any
replacement custodial agreement between the Security Trustee, WEST and any
Person that becomes the Custodial Agent.

 

“Debt Collateral” means the following: (i) the Pledged Debt and all instruments
evidencing the Pledged Debt, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Debt after the Closing
Date; and (ii) all additional indebtedness from time to time owed to each
Grantor by any Issuer Subsidiary and the certificates and/or instruments
evidencing such indebtedness, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such indebtedness.

 

“Deutsche Bank” has the meaning specified in the recital of parties to this
Agreement.

 

“Engine Mortgage” means a Mortgage and Security Agreement substantially in the
form of Exhibit D-1 attached hereto.

 

“Engine Purchase Collateral” has the meaning specified in Section 2.01(h).

 

“Engine Trusts” has the meaning specified in the recital of parties to this
Agreement.

 

“Government Security” means any security that is issued or guaranteed by the
United States of America or an agency or instrumentality thereof and that is
maintained in book-entry on the records of the Federal Reserve Bank of New York
and is subject to the Book-Entry Rules.

 

“Grantors” has the meaning specified in the recital of parties to this
Agreement.

 

“Grantor Supplement” means a supplement to this Agreement in substantially the
form attached hereto as Exhibit A-2 executed and delivered by an Issuer
Subsidiary.

 

“Hedge Agreements” means any interest rate or currency swap, cap, floor,
Swaption, or other interest rate or currency hedging agreement between WEST and
any hedge provider entered into in accordance with Section 5.02(f)(iv) of the
Indenture.

 

“Hedge Agreement Obligations” means all obligations of WEST and of each Issuer
Subsidiary to each Hedge Provider under and in respect of all Hedge Agreements.

 

“Hedge Collateral” has the meaning specified in Section 2.01(i).

 

“Indenture” has the meaning specified in the preliminary statements to this
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Indenture Obligations” means all obligations of WEST under and in respect of
all Notes and/or the Indenture including all obligations of WEST to make
payments of principal of and interest (including the Step-Up Interest Amount and
interest following the filing of a petition initiating any insolvency
proceeding) and premium, if any, on the Notes and all obligations of WEST to pay
any fees, expenses or other amounts under or in respect of the Notes, the
Indenture, or any other Related Document in respect of the Notes, and all
obligations in respect of any amendment, modification, extension, renewal or
refinancing of the Notes.

 

“Initial Liquidity Facility Provider” means Crédit Agricole Corporate and
Investment Bank, a limited liability company incorporated as a société anonyme
under French law, and its successors and permitted assigns, or any provider of
an Eligible Credit Facility so designated by a Trustee Resolution.

 

“Instrument” means any “instrument” as defined in Section 9-102(a)(47) of the
UCC.

 

“Intangible Collateral” means, collectively or individually as the context may
require, the Stock Collateral, the Debt Collateral, the Beneficial Interest
Collateral and the Membership Collateral.

 

“Lease Security Assignment” means a Lease Security Assignment substantially in
the form of Exhibit D-2 attached hereto.

 

“Leasehold Collateral” means the leasehold interest in an Engine, the Lease and
other property described in any Lease Security Assignment and subject to the
security interest created or intended to be created by such Lease Security
Assignment and the Related Collateral Documents.

 

“Liquidity Obligations” means all obligations of WEST and of each Issuer
Subsidiary to the Initial Liquidity Facility Provider (or any successor thereto)
under and in respect of the Initial Liquidity Facility, any Eligible Credit
Facility and the Fee Letter.

 

“Membership Interest Collateral” means (i) the Pledged Membership Interests, all
certificates, if any, from time to time representing such Pledged Membership
Interests, any contracts and instruments pursuant to which any such Pledged
Membership Interests are created or issued and all distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Membership Interest after the Closing Date; and (ii) all additional membership
interests in any Issuer Subsidiary (including any Engine Subsidiary or Leasing
Subsidiary the ownership of which is represented by membership interests) from
time to time acquired by each Grantor in any manner, all certificates and/or
instruments, if any, from time to time representing such additional membership
interests, and all warrants, options and other rights to acquire membership
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional membership interests.

 

“Mortgage Collateral” means the Engine, Lease and other property described in an
Engine Mortgage and subject to the security interest created or intended to be
created by such Engine Mortgage and the Related Collateral Documents.

 

4

--------------------------------------------------------------------------------


 

“Pledged Beneficial Interests” means the beneficial interests identified in any
of Schedule I hereto and the Engine Interests in the Engine Trusts identified on
Schedule V hereto, any Collateral Supplement or Grantor Supplement, including
the beneficial interests in any Engine Subsidiary or Leasing Subsidiary that is
a statutory or common law trust.

 

“Pledged Debt” means the indebtedness identified in any of Schedule I hereto,
any Collateral Supplement or Grantor Supplement.

 

“Pledged Membership Interests” means the membership interests identified in any
of Schedule I hereto, any Collateral Supplement or Grantor Supplement, including
the membership interests in any Engine Subsidiary or Leasing Subsidiary that is
an entity in which the ownership interests are represented by membership
interests.

 

“Pledged Stock” means the capital stock, warrants, options or other notes to
acquire capital stock identified in any of Schedule I hereto, any Collateral
Supplement or Grantor Supplement, including the stock of any Engine Subsidiary
or Leasing Subsidiary in which the ownership interests are represented by stock
or any similar equity interest (other than membership interests that would be
included in Pledged Membership Interests or beneficial interests that would be
included in Pledged Beneficial Interests).

 

“Process Agent” has the meaning assigned to such term in Section 10.09 hereof.

 

“Related Collateral Documents” means all of a Grantor’s right, title and
interest in the technical documents, manuals, log books and records that relate
to an Engine and all of such Grantor’s right, title and interest, present and
future, therein and thereto and any sale or other transfer agreement relating to
such Engine or any Assigned Lease, any lease assignments, novations, renewals,
extensions or assumption agreements, relating to the Engine or any Assigned
Lease, any acceptance certificate and/or bill of sale relating to such Engine or
any Assigned Lease, any guaranties, letters of credit or other credit support
relating to such Engine or any Assigned Lease, and any other certificate,
instrument or agreement relating to such Engine or a Lessee, user or Lessor of
such Engine.

 

“Related Documents Obligations” means all obligations of WEST and of each Issuer
Subsidiary under and in respect of all Related Documents to any Secured Party
that are not otherwise included in the Indenture Obligations, Service Provider
Document Obligations, Liquidity Obligations, Hedge Agreement Obligations and
Asset Transfer Agreement Obligations.

 

“Secured Obligations” means, collectively, the Indenture Obligations, the
Service Provider Document Obligations, the Liquidity Obligations, the Hedge
Agreement Obligations, the Asset Transfer Agreement Obligations and the Related
Documents Obligations.

 

“Secured Parties” means the Noteholders, the Service Providers (including the
Indenture Trustee), the Liquidity Facility Provider, the Hedge Providers and the
Secured Seller.

 

“Secured Seller” means Willis Lease Finance Corporation as seller under the
Asset Transfer Agreement.

 

5

--------------------------------------------------------------------------------


 

“Securities Account” means a securities account as defined in Section 8-501(a)
of the UCC maintained in the name of the Security Trustee as “entitlement
holder” (as defined in Section 8-102(a)(7) of the UCC) on the books and records
of the Operating Bank or another Securities Intermediary who has agreed that its
securities intermediary jurisdiction (within the meaning of Section 8-110 of the
UCC) is the State of New York.

 

“Securities Intermediary” means any “securities intermediary” of the Security
Trustee as defined in 31 C.F.R. Section 357.2 or Section 8-102(a)(14) of the
UCC.

 

“Service Provider Document Obligations” means, collectively, the obligations now
or hereafter existing of WEST and each Issuer Subsidiary to a Service Provider
under a Service Provider Document.

 

“Service Provider Documents” means (a) the Administrative Agency Agreement and
the Servicing Agreement and (b) any other agreement entered into by WEST or any
Issuer Subsidiary that is designated as a Service Provider Document in a writing
signed by the Security Trustee and WEST.

 

“Servicing Collateral” has the meaning specified in Section 2.01(g).

 

“Stock Collateral” means:  (i) the Pledged Stock and all certificates and
instruments, if any, from time to time representing such Pledged Stock, any
contracts and instruments pursuant to which such Pledged Stock is created or
issued, and all dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Stock after the Closing Date; and (ii) all
additional shares of the capital stock of any Issuer Subsidiary (including any
Engine Subsidiary and Leasing Subsidiary that issues capital stock) from time to
time acquired by a Grantor or issued by an issuer listed on Schedule I in any
manner, including the capital stock of any Issuer Subsidiary that may be formed
from time to time, and all warrants, options or other rights to acquire shares,
and all certificates and instruments, if any, representing such additional
shares of the capital stock and all dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all such additional shares.

 

“Trust Collateral” has the meaning specified in Section 2.01.

 

“UCC” means the Uniform Commercial Code as in effect on the date of
determination in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions of this Agreement relating to such perfection or effect of perfection
or non-perfection.

 

“Uncertificated Security” means an uncertificated security (as defined in
Section 8-102(a)(18) of the UCC) other than a Government Security.

 

“U.S. Lessee” means a Lessee that has its principal place of business in the
United States of America.

 

“WEST” has the meaning specified in the recital of parties to this Agreement.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE I

SECURITY TRUST AGREEMENT

 

PLEDGED STOCK

 

Issuer

 

Shares

 

Percentage of
Ownership Interest

 

 

 

 

 

 

 

Willis Engine Securitization (Ireland) Limited

 

1

 

100

%

 

PLEDGED MEMBERSHIP INTERESTS

 

None

 

PLEDGED BENEFICIAL INTERESTS

 

None

 

PLEDGED DEBT

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE II

SECURITY TRUST AGREEMENT

 

ACCOUNT INFORMATION

 

Deutsche Bank Trust Company Americas

ABA# ***

DDA# ***

Beneficiary: Trust and Securities Services

Payment Details: PORT [space] [Portfolio # - as listed below] (e.g. PORT ***)

Attn: Rosemary Cabrera/Irene Siegel

 

Portfolio #

 

***

 

Collection Account

***

 

Lessee Funded Account

***

 

Security Deposit Account

***

 

Expense Account

***

 

Note Account

***

 

Engine Purchase Account

***

 

Engine Replacement Account

***

 

Liquidity Facility Reserve Account

***

 

Initial Liquidity Payment Account

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

SECURITY TRUST AGREEMENT

 

PRINCIPAL OFFICES

 

Name of Grantor

 

Chief Executive Office, Chief Place of
Business and Registered Office

Willis Engine Securitization (Ireland) Limited

 

Ashley House
Morehampton Road
Dublin 4
Ireland

 

 

 

Willis Engine Securitization Trust II

 

1100 North Market Street
Wilmington, DE, 18990-1605
USA

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

SECURITY TRUST AGREEMENT

 

PROCESS AGENT

 

Willis Engine Securitization (Ireland) Limited

 

Corporation Service Company
1133 Avenue of the Americas
New York, NY 10036

Willis Engine Securitization Trust II

 

Corporation Service Company
1133 Avenue of the Americas
New York, NY 10036

 

--------------------------------------------------------------------------------


 

SCHEDULE V

SECURITY TRUST AGREEMENT

 

ENGINE TRUSTS

 

None

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-1

SECURITY AGREEMENT SUPPLEMENT

 

FORM OF COLLATERAL SUPPLEMENT

 

Deutsche Bank Trust Company Americas, as Security Trustee

60 Wall Street

27th Floor MS NYC 60-2720

New York, New York 10005

 

[Date]

 

Attention:              Trust and Agency Services – Ms. Irene Siegel

 

Re:  Security Trust Agreement, dated as of September 14, 2012

 

Ladies and Gentlemen:

 

Reference is made to the Security Trust Agreement (as amended from time to time,
the “Security Trust Agreement”), dated as of September 14, 2012 among WILLIS
ENGINE SECURITIZATION TRUST II, a Delaware statutory trust (“WEST”), WILLIS
ENGINE SECURITIZATION (IRELAND) LIMITED (“WEST Ireland”), each of the ENGINE
TRUSTS listed in Schedule V attached to the Security Trust Agreement (the
“Engine Trusts”), and each other Subsidiary of WEST that becomes a party to the
Security Trust Agreement as a grantor (such Subsidiaries, together with WEST,
WEST Ireland and the Engine Trusts, the “Grantors”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS, a New York banking corporation (“Deutsche Bank”), as Security
Trustee (in such capacity, the “Security Trustee”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Security Trust Agreement.

 

The undersigned Grantor hereby delivers, as of the date first above written, the
attached Annexes I, II and V pursuant to Section 3.01 of the Security Trust
Agreement.

 

The undersigned Grantor hereby confirms that the property included in the
attached Annexes constitutes part of the Trust Collateral and hereby makes each
representation and warranty set forth in Section 4.02 of the Security Trust
Agreement (as supplemented by the attached Annexes).

 

If and to the extent applicable, the undersigned Grantor makes the following
representations and warranties:  The Pledged Stock, the Pledged Beneficial
Interests and the Pledged Membership Interests described in Annex I hereto
constitute “certificated securities” within the meaning of Section 8-102(4) of
the UCC.  Such Pledged Stock, Pledged Beneficial Interests and Pledged
Membership Interests have been delivered to the Security Trustee or the
Custodial Agent on behalf of the Security Trustee.  Such Pledged Stock, Pledged
Beneficial Interests and Pledged Membership Interests either (i) are in bearer
form, (ii) have been indorsed, by an effective indorsement, to the Security
Trustee or in blank or (iii) have been registered in the name of the Security
Trustee. 

 

--------------------------------------------------------------------------------


 

None of such Pledged Stock, Pledged Beneficial Interests and Pledged Membership
Interests that constitute or evidence the Trust Collateral have any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Security Trustee.

 

Attached are (i) an Account Letter in substantially the form of Exhibit B to the
Security Trust Agreement from each Account Bank at which each Account included
in the foregoing Trust Collateral is maintained, (ii) where required with
respect to any Assigned Document included in the foregoing Trust Collateral, a
Consent and Agreement in substantially the form of Exhibit C to the Security
Trust Agreement from the counterparty thereto or, with respect to any Assigned
Lease included in the foregoing Trust Collateral, such consents,
acknowledgements and/or notices as are called for under Section 3.04(a) of the
Security Trust Agreement and (iii) duly completed copies of Annexes I, II and V
hereto.

 

2

--------------------------------------------------------------------------------


 

This Collateral Supplement shall in all respects be governed by, and construed
in accordance with, the internal substantive laws of the State of New York
(without giving effect to conflicts of law principles thereof), including all
matters of construction, validity and performance.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Acknowledged and agreed to as of the date first above written:

 

Deutsche Bank Trust Company Americas, not in its individual capacity, but solely
as the Security Trustee

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX I
COLLATERAL SUPPLEMENT

 

PLEDGED STOCK

 

Stock Issuer

 

Par Value

 

Certificate No(s).

 

Number of
Shares

 

Percentage of
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED MEMBERSHIP INTERESTS

 

Issuer

 

Certificate No.

 

Percentage of
Membership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED BENEFICIAL INTERESTS

 

Issuer 

 

Certificate No.

 

Percentage of
Beneficial Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

Debt Issuer

 

Description of Debt

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX II

COLLATERAL SUPPLEMENT

 

ACCOUNT INFORMATION

 

NAME AND ADDRESS
OF BANK

 

NAME AND ADDRESS OF
ACCOUNT HOLDER

 

ACCOUNT NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX V

COLLATERAL SUPPLEMENT

 

ENGINE TRUSTS

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

SECURITY TRUST AGREEMENT

 

FORM OF GRANTOR SUPPLEMENT

 

Deutsche Bank Trust Company Americas, as Security Trustee

60 Wall Street

27th Floor MS NYC 60-2720

New York, New York 10005

 

[Date]

 

Attention:              Trust and Agency Services — Ms. Irene Siegel

 

Re:  Security Trust Agreement, dated as of September 14, 2012

 

Ladies and Gentlemen:

 

Reference is made to the Security Trust Agreement (as amended from time to time,
the “Security Trust Agreement”), dated as of September 14, 2012 among WILLIS
ENGINE SECURITIZATION TRUST II, a Delaware statutory trust (“WEST”), WILLIS
ENGINE SECURITIZATION (IRELAND) LIMITED (“WEST Ireland”), each of the ENGINE
TRUSTS listed in Schedule V attached to the Security Trust Agreement (the
“Engine Trusts”), and each other Subsidiary of WEST that becomes a party to the
Security Trust Agreement as a grantor (such Subsidiaries, together with WEST,
WEST Ireland and the Engine Trusts, the “Grantors”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS, a New York banking corporation (“Deutsche Bank”), as Security
Trustee (in such capacity, the “Security Trustee”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Security Trust Agreement.

 

The undersigned hereby agrees, as of the date first above written, to become a
Grantor under the Security Trust Agreement as if it were an original party
thereto and agrees that each reference in the Security Trust Agreement to
“Grantor” shall also mean and be a reference to the undersigned. To secure the
payment and performance of the Secured Obligations, the undersigned hereby
grants, assigns, conveys, mortgages, pledges, hypothecates and transfers to the
Security Trustee, for the benefit of the Secured Parties, a security interest in
and to all of the undersigned’s right, title and interest in, to and under the
Trust Collateral now or hereafter owned by the undersigned, whether now existing
or hereafter created, provided, however, that, to the extent the Trust
Collateral consists of the obligations of any Collateral Obligor to the
undersigned, such security interest in such Trust Collateral shall not be for
the benefit of such Collateral Obligor.

 

The undersigned hereby makes each representation and warranty set forth in
Section 4.02 of the Security Trust Agreement (as supplemented by the attached
Annexes) and hereby agrees to be bound as a Grantor by all of the terms and
provisions of the Security Trust Agreement.

 

--------------------------------------------------------------------------------


 

Each reference in the Security Trust Agreement to the Pledged Stock, the Pledged
Debt, the Pledged Beneficial Interests, the Pledged Membership Interests, the
Stock Collateral, the Debt Collateral, the Beneficial Interest Collateral, the
Membership Interest Collateral, the Account Collateral, the Assigned Agreements,
the Acquisition Agreements, the Engine Purchase Collateral, the Service Provider
Documents, the Servicing Collateral and the Assigned Documents shall be
construed to include a reference to the corresponding Trust Collateral
hereunder.

 

If and to the extent applicable, the undersigned makes the following
representations and warranties:   The Pledged Stock, the Pledged Beneficial
Interests and the Pledged Membership Interests described in Annex I hereto
constitute “certificated securities” within the meaning of Section 8-102(4) of
the UCC.  Such Pledged Stock, Pledged Beneficial Interests and Pledged
Membership Interests have been delivered to the Security Trustee or the
Custodial Agent on behalf of the Security Trustee.  Such Pledged Stock, Pledged
Beneficial Interests and Pledged Membership Interests either (i) are in bearer
form, (ii) have been indorsed, by an effective indorsement, to the Security
Trustee or in blank or (iii) have been registered in the name of the Security
Trustee.  None of such Pledged Stock, Pledged Beneficial Interests and Pledged
Membership Interests that constitute or evidence the Collateral have any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Security Trustee.

 

[The undersigned hereby agrees, together with WEST, jointly and severally to
indemnify the Security Trustee, its officers, directors, employees and agents in
the manner set forth in Section 9.01 of the Security Trust Agreement.]

 

[Each of the Grantor and WEST Engine Acquisition LLC hereby agrees that all
assets of the Trust Collateral held by the Grantor in trust pursuant to the
Trust Agreement shall be used to, together with WEST, jointly and severally
indemnify the Security Trustee, its officers, directors, employees and agents in
the manner set forth in Section 9.01 of the Security Trust Agreement.  WEST
Engine Acquisition LLC hereby further agrees to direct the Grantor to apply
funds held in the Trust Collateral to promptly pay on any such indemnity claim
in accordance with the provisions of Section 9.01 of the Security Trust
Agreement, and the Grantor hereby agrees to make such payment in accordance with
such instructions, to the extent of available funds in the Trust Collateral. 
The Grantor and WEST Engine Acquisition LLC hereby acknowledge and agree that
the Security Trustee shall have a lien on the Trust Collateral, prior to the
interests of WEST Engine Acquisition LLC to secure the payment of any such
indemnity as may be due and owing to Security Trustee.](1)

 

Attached are (i) an Account Letter in substantially the form of Exhibit B to the
Security Trust Agreement from each Account Bank at which each Account included
in the foregoing Collateral is maintained, (ii) where required with respect to
any Assigned Document included in the foregoing Collateral, a Consent and
Agreement in substantially the form of Exhibit C to the Security Trust Agreement
from the counterparty thereto and (iii) duly completed copies of Annexes
I, II, III, IV and V hereto.

 

--------------------------------------------------------------------------------

(1)               For Grantor Supplements for individual Engine Trusts.

 

2

--------------------------------------------------------------------------------


 

It is understood and agreed that U.S. Bank National Association is entering into
this Agreement solely in its capacity as Owner Trustee under the Trust
Agreements with respect to each Engine Trust and that U.S. Bank National
Association shall not be liable or accountable in its individual capacity in any
circumstances whatsoever except for its own gross negligence or willful
misconduct and as otherwise expressly provided in such Trust Agreement, all such
individual liability being hereby waived, but otherwise shall be liable or
accountable solely to the extent of the assets of the Trust Collateral (as
defined in the Trust Agreement).

 

3

--------------------------------------------------------------------------------


 

This Grantor Supplement shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York, including all matters of
construction, validity and performance.

 

 

 

Very truly yours,

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Acknowledged and agreed to as of the date first above written:

 

 

Deutsche Bank Trust Company Americas, not in its individual capacity, but solely
as the Security Trustee

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

4

--------------------------------------------------------------------------------


 

Acknowledged and agreed to as of the date first above written:

 

WEST ENGINE ACQUISITION LLC

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX I

GRANTOR SUPPLEMENT

 

PLEDGED STOCK

 

Stock Issuer

 

Par Value

 

Certificate No(s).

 

Number of
Shares

 

Percentage of
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED MEMBERSHIP INTERESTS

 

Issuer

 

Certificate No.

 

Percentage of
Membership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED BENEFICIAL INTERESTS

 

Issuer 

 

Certificate No.

 

Percentage of
Beneficial Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

Debt Issuer

 

Description of Debt

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX II

GRANTOR SUPPLEMENT

 

ACCOUNT INFORMATION

 

NAME AND ADDRESS
OF BANK

 

NAME AND ADDRESS OF
ACCOUNT HOLDER

 

ACCOUNT NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX III

GRANTOR SUPPLEMENT

 

PRINCIPAL OFFICES

 

Name of Grantor

 

Chief Executive Office, Chief Place of
Business and Registered Office

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX IV

GRANTOR SUPPLEMENT

 

PROCESS AGENT

 

--------------------------------------------------------------------------------


 

ANNEX V

GRANTOR SUPPLEMENT

 

ENGINE TRUSTS

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

SECURITY TRUST AGREEMENT

 

FORM OF ACCOUNT LETTER

 

--------------------------------------------------------------------------------


 

EXHIBIT C

SECURITY TRUST AGREEMENT

 

FORM OF CONSENT AND AGREEMENT

 

, [2012]

 

[Name of the Grantor]

 

Ladies and Gentlemen:

 

Reference is made to the agreement between you and the Grantor dated (the
“Assigned Document”).

 

Pursuant to the Security Trust Agreement, dated as of September 14, 2012 (the
“Security Trust Agreement”), among the Grantor, certain other Grantors and
Deutsche Bank Trust Company Americas, as the Security Trustee (the “Security
Trustee”), the Grantor has granted to the Security Trustee a security interest
in certain property of the Grantor, including, among other things, the following
(the “Collateral”): all of such Grantor’s right, title and interest in and to
the Assigned Document, including without limitation all rights of such Grantor
to receive moneys due and to become due under or pursuant to the Assigned
Document, all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect to the Assigned Document, claims of
such Grantor for damages arising out of or for breach or default under the
Assigned Document and the right of such Grantor to terminate the Assigned
Document, to perform thereunder and to compel performance and otherwise exercise
all remedies thereunder, whether arising under the Assigned Document or by
statute or at law or in equity.  Capitalized terms used herein, unless otherwise
defined herein, have the meanings assigned to them in the Security Trust
Agreement.

 

By signing this Consent and Agreement, you acknowledge notice of, and consent to
the terms and provisions of, the Security Trust Agreement and confirm to the
Security Trustee that you have received no notice of any other pledge or
assignment of the Assigned Document.  Further, you hereby agree with the
Security Trustee that:

 

(a)  You will make all payments to be made by you under or in connection with
the Assigned Document directly to the Collections Account or otherwise in
accordance with the instructions of the Security Trustee.

 

(b)  The Security Trustee shall be entitled to exercise any and all rights and
remedies of the Grantor under the Assigned Document in accordance with the terms
of the Security Trust Agreement, and you will comply in all respects with such
exercise.

 

(c)  You will not, without the prior written consent of the Security Trustee,
(i) cancel or terminate the Assigned Document or consent to or accept any
cancellation or termination thereof or (ii) amend or otherwise modify the
Assigned Document.

 

--------------------------------------------------------------------------------


 

This Consent and Agreement shall be binding upon you and your successors and
assigns and shall inure to the benefit of the Security Trustee, the Secured
Parties and their successors, transferees and assigns.

 

This Consent and Agreement shall in all respects, be governed by and construed
in accordance with the laws of the State of New York, including all matters of
construction, validity and performance.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 

not in its individual capacity, but solely as the Security Trustee

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Acknowledged and agreed to as of the date first above written:

 

[NAME OF OBLIGOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[LIST ALL PARTIES TO ASSIGNED DOCUMENTS NOT ALREADY PARTY HERETO]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D-1
SECURITY TRUST AGREEMENT

 

FORM OF ENGINE MORTGAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

SECURITY TRUST AGREEMENT

 

FORM OF LEASE SECURITY ASSIGNMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SECURITY TRUST AGREEMENT

 

FORM OF IRISH CHARGE OF SHARES

 

2

--------------------------------------------------------------------------------